Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 1 of 110 PageID 4796
                                                                                       Page 1




    1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
    2                           WICHITA FALLS DIVISION

    3   FRANCISCAN ALLIANCE, INC.;      )                 7:16-CV-108
        SPECIALTY PHYSICIANS OF         )
    4   ILLINOIS, LLC,;                 )                 Preliminary Injunction
        CHRISTIAN MEDICAL &             )
    5   DENTAL ASSOCIATIONS;            )                 December 20, 2016
        - and -                         )
    6   STATE OF TEXAS;                 )
        STATE OF WISCONSIN;             )
    7   STATE OF NEBRASKA;              )
        COMMONWEALTH OF                 )
    8   KENTUCKY, by and through        )
        Governor Matthew G. Bevin;      )
    9   STATE OF KANSAS; STATE OF       )
        LOUISIANA; STATE OF             )
   10   ARIZONA; and STATE OF           )
        MISSISSIPPI, by and through     )
   11   Governor Phil Bryant,           )
        Plaintiffs,                     )
   12   V.                              )
        SYLVIA BURWELL, Secretary       )
   13   Of the United States Department )
        Of Health and Human Services; )
   14   And UNITED STATES DEPARTMENT OF )
        HEALTH AND HUMAN SERVICES,      )
   15   Defendants,                     )

   16

   17

   18

   19                  BEFORE THE HONORABLE REED C. O'CONNOR
                           United States District Judge
   20                         In Wichita Falls, Texas

   21

   22

   23

   24

   25




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 2 of 110 PageID 4797
                                                                                       Page 2




    1   FOR THE PLAINTIFF:                         MR. MARK RIENZI
        Franciscan Alliance                        The Becket Fund for Religious
    2                                                Liberty
        Christian Medical and                      1200 New Hampshire Ave NW
    3   Dental Society                             Suite 700
                                                   Washington, DC 20036
    4                                              202-349-7208
                                                   Fax: 202-955-0090
    5                                              rienzi@law.edu

    6   FOR THE PLAINTIFF:                         MR. AUSTIN R. NIMOCKS
        States                                     Office of the Texas Attorney
    7                                                 General
                                                   General Litigation Division
    8                                              PO Box 12548
                                                   Austin, TX 78711
    9                                              512-936-1400
                                                   Fax: 512-370-9337
   10
        FOR THE DEFENDANT:                         MR. ADAM ANDERSON GROGG
   11                                              U.S. Department of Justice
                                                   Civil Division, Federal
   12                                                 Programs Branch
                                                   20 Massachusetts Ave. NW
   13                                              Washington, DC 20001
                                                   202-514-2395
   14                                              Fax: 202-616-8470
                                                   adam.a.grogg@usdoj.gov
   15
                                                   MR. BAILEY WILSON HEAPS
   16                                              United States Department of
                                                      Justice
   17                                              Civil Division
                                                   Federal Programs Branch
   18                                              20 Massachusetts Ave NW
                                                   Washington, DC 20001
   19                                              202-514-1280
                                                   Fax: 202-616-8470
   20                                              bailey.w.heaps@usdoj.gov

   21                                              MS. EMILY BROOKE NESTLER
                                                   United States Department of
   22                                                 Justice
                                                   20 Massachusetts Avenue NW
   23                                              Washington, DC 20530
                                                   202-616-8489
   24                                              emily.b.nestler@usdoj.gov

   25




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 3 of 110 PageID 4798
                                                                                       Page 3




    1   COURT REPORTER:                            MR. DENVER B. RODEN, RMR
                                                   United States Court Reporter
    2                                              1050 Lake Carolyn Pkwy #2338
                                                   Irving, Texas 75039
    3                                              drodenrmr@sbcglobal.net
                                                   Phone: (214) 753-2298
    4

    5
            The above styled and numbered cause was reported by
    6   computerized stenography and produced by computer.

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 4 of 110 PageID 4799
                                                                                       Page 4




    1        (December 20, 2016.)

    2              THE COURT:     All right.          Is everyone here or are we

    3   still waiting?

    4              MS. NESTLER:     Your Honor, Adam Grogg who is arguing

    5   for the defendant.       He went to the restroom.

    6              THE COURT:     Okay.     Very good.            How about you guys?

    7              MR. NIMOCKS:     Good morning, Judge.               Austin Nimocks

    8   for Texas.    All the Plaintiffs are here.

    9              THE COURT:     All the Plaintiffs are here.                  So you are

   10   here for the states.

   11              MR. RIENZI:     And Mark Rienzi from the Beckham Fund

   12   for the private Plaintiffs, Your Honor.

   13              THE COURT:     Okay.     Very good.            And then we will

   14   wait -- Tell me your name, ma'am.

   15              MS. NESTLER:     Emily Nestler.

   16              MR. HEAPS:     And Bailey Heaps.

   17              THE COURT:     Okay.     Thank you, Mr. Heaps.

   18              MR. GROGG:     I apologize, Your Honor.

   19              THE COURT:     No apology needed.               Mr. Grogg?

   20              MR. GROGG:     Yes.    Thank you.

   21              THE COURT:     Okay.     Very good.            Are you all ready to

   22   begin?

   23              MR. GROGG:     Yes, sir.

   24              THE COURT:     Okay.     And who is going to start, since

   25   it's the Plaintiff's motion.




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 5 of 110 PageID 4800
                                                                                       Page 5




    1              MR. RIENZI:    I will, Your Honor.

    2              THE COURT:    Very good.

    3              MR. RIENZI:    Good morning and may it please the

    4   Court.    Mark Rienzi for the private plaintiffs.

    5              What I would like to do this morning, Your Honor, is

    6   tell you briefly about plaintiffs and how they practice

    7   medicine, tell you about the rule in this case, and then talk

    8   about the reason that Plaintiffs need a preliminary injunction

    9   and the various ways in which the rule is illegal and should

   10   be subject to that preliminary injunction.

   11              I would like to start off by telling you a little bit

   12   about Franciscan Alliance.          So Franciscan Alliance is a

   13   Catholic hospital group founded by the Sisters of St. Francis

   14   of Perpetual Adoration.       They came to the United States in the

   15   1870s, fleeing religious persecution in Germany when the

   16   government tried to control their order.                  They began taking

   17   care of patients in 1875 and they've done that continually

   18   from 1875 to the present.         They do that now through a network

   19   of 13 hospitals which perform more than 4 million procedures a

   20   year.

   21              In the course of that they give more -- they give

   22   almost a billion dollars a year in care to the poor and the

   23   elderly through Medicare and Medicaid and that's part of what

   24   has them subject to this rule that's in front of the Court

   25   that they give that care.         They also give about half a billion




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 6 of 110 PageID 4801
                                                                                        Page 6




    1   dollars of totally uncompensated care to the poor and disabled

    2   and elderly.

    3              They do all of this because of their religious values

    4   and their religious approach to healthcare.                   As

    5   Sister Jane Marie says in her declaration they understand what

    6   they doing to be continuing the ministry of Jesus Christ

    7   through healthcare.      That's the understanding of their

    8   enterprise.     And because of that, that comes with certain

    9   requirements about how they take care of people and how they

   10   practice medicine.      That certainly drives their commitment to

   11   take care of the poor and the disabled and the elderly.                         It

   12   also controls how they deal with patients on a day-to-day

   13   basis, and so the sisters believe that every patient should be

   14   treated with love and respect and dignity, that they should be

   15   welcomed, and they should consciously be aware of being loved

   16   by the sisters in saint -- and Franciscan Alliance system.

   17              That commitment also includes some things that the

   18   sisters believe are not appropriate parts of healthcare and

   19   are not good and loving and kind and dignified to do to

   20   people.    One of those is that they cannot provide abortions in

   21   their hospitals.     They don't believe that that is consistent

   22   with continuing the ministry of Jesus Christ.                      They don't

   23   believe that that is the way to treat every human being with

   24   love and dignity and respect.

   25              They have the same beliefs about trying to surgically




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 7 of 110 PageID 4802
                                                                                       Page 7




    1   or chemically alter somebody's sex.                   So sister Jane Marie

    2   explains in I think paragraph 27 of her declaration that their

    3   view is that every person, regardless of their sexual

    4   orientation, regardless of their sexual identity, ought to be

    5   treated with love and kindness and dignity and respect.

    6               The sisters do not believe, however, that it is

    7   consistent with treating people with love, kindness, dignity

    8   and respect to try to physically alter their body or

    9   chemically alter their body to change their biological sex.                        I

   10   understand on abortion and gender transition the sisters' view

   11   isn't necessarily the view shared by everybody.                   Other people

   12   have different views; and that is fine, but that is the view

   13   of the sisters and the healthcare system that they operate.

   14   That's how they practice medicine.

   15               Let me briefly just mention the other two private

   16   plaintiffs just so you have it in the record.                   Specialty

   17   Physicians is a physician group that is solely owned and

   18   controlled by Franciscan.         In other words, it's essentially

   19   part of Franciscan Alliance.            It's a different corporation,

   20   but it is completely owned and controlled by Franciscan

   21   Alliance.

   22               Christian Medical and Dental Association, CMDA, is an

   23   association of Christian Health Care Providers, it has about

   24   18,000 members, and the group exists for, among other things,

   25   to come out with joint ethics statements and joint value




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 8 of 110 PageID 4803
                                                                                       Page 8




    1   statements about the way these people choose to practice

    2   medicine and every member of the CMDA signs a statement of

    3   faith to be part of the organization and allows the

    4   organization to speak for it.

    5              Let me briefly introduce the rule.                 The rule comes

    6   from or is purportedly based on the Affordable Care Act which

    7   was enacted in 2010 and in particular the rule purports to --

    8   the rule purports to be in I think Section 1557 of the

    9   Affordable Care Act.

   10              Section 1557 though doesn't say anything about the

   11   word "sex."     It doesn't say anything about gender identity.

   12   It doesn't say anything about abortion or termination of

   13   pregnancy.    Instead, what 1557 does and what Congress did when

   14   it passed the statute is 1557 incorporates several other

   15   federal civil right statutes and says that those shall apply

   16   to healthcare, too.      And in particular what's relevant here is

   17   that the statute says Title IX of the education amendments of

   18   1977, (20 U.S.C. 1681 et seq).              All right.      And that's what

   19   the rule is purporting to interpret, is Congress reference to

   20   Title IX in Section 1557.         The rule is, according to the

   21   government, an effort to interpret and apply that rule by

   22   Congress to use that statute.

   23              I want to pause for a moment on the fact that

   24   Congress did choose to incorporate and refer to another

   25   statute as opposed to doing what would have been much simpler,




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 9 of 110 PageID 4804
                                                                                       Page 9




    1   simply saying there shall be no discrimination on the basis of

    2   sex.    All right?   That language, "on the basis of sex,"

    3   appears in lots of statutes, Title IX, but others, and it

    4   would have been very easy, in fact easier and simpler, for

    5   Congress simply to say "no discrimination on the basis of

    6   sex."    They didn't do that.         Instead they refer to and

    7   incorporated an existing legal structure and that existing

    8   legal structure is Title IX.            The agency I think wants to

    9   approach it as if Congress just said "on the basis of sex" and

   10   give a blank check to figure out whatever that means now.                       I

   11   don't think they'd be right even if that were the case, but

   12   Congress made a deliberate choice not simply to say "on the

   13   basis of sex" but instead to specifically refer to and

   14   incorporate an existing legal structure that had been in

   15   existence for four decades or so.

   16              I think there are three aspects of Title IX's legal

   17   structure that merits some attention when thinking about

   18   whether this rule is authorized by law.

   19              First, of course, is just the meaning of "sex."

   20   Title IX actually does say "sex," of course.                   Title IX says:

   21   No discrimination and education on the base is sex -- I'm

   22   paraphrasing -- but Title IX does say "sex" and as this Court

   23   is aware, and I know you've dealt with it in a prior case,

   24   there are arguments to be made, which I can get to in a few

   25   minutes, about what Congress meant in Title IX when it said




                                  DENVER B. RODEN, RMR
                                   United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 10 of 110 PageID 4805
                                                                                    Page 10




     1   "on the basis of sex."      So one is just -- That terms comes

     2   from Title IX.     The only hook here for the Government to get

     3   to anything about sex discrimination is Title IX.                   That's the

     4   only place it's referenced.

     5              Secondly, when Congress wrote Title IX it was quite

     6   clear that the grounds prohibited for discrimination in Title

     7   IX did not include anything that would force a religious

     8   institution to violate its beliefs.

     9              So here's the exact language from Title IX:

    10              "This section shall not apply to an educational

    11   institution which is controlled by a religious organization if

    12   the application of this subsection would not be consistent

    13   with the religious tenants of such organization."                   And that's

    14   in 20 U.S.C. 1681.

    15              So the grounds prohibited, the grounds for

    16   discrimination prohibited under Title IX, whatever they

    17   included, did not and do not include anything that would force

    18   a religious organization to violate its religious beliefs.

    19              The third aspect of Title IX that I'd like to flag

    20   for the Court is that Title IX was also very clear and

    21   Congress was also very clear in Title IX about the

    22   relationship between a ban on sex discrimination and abortion.

    23   Congress was exceedingly clear on that front and it said --

    24   and this is 20 U.S.C. 1688 -- Congress said, quote:                   "Nothing

    25   in this chapter shall be construed to require or prohibit any




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 11 of 110 PageID 4806
                                                                                    Page 11




     1   person or public or private entity to provide or pay for any

     2   benefit or service including the use of facilities related to

     3   an abortion."

     4               So again Congress, when it bans sex discrimination

     5   and education in Title IX was quite clear about the fact the

     6   ground prohibited there could never include forcing anybody,

     7   public, private, individual, entity, anybody, religious,

     8   non-religious; right?      It's not limited to religious

     9   objectors.    Congress was clear that the grounds prohibited

    10   could not include forcing anybody to provide or pay for an

    11   abortion.

    12               Based on Congress's reference to Title IX in Section

    13   1557 of the Affordable Care Act, the agency issued the new

    14   rule at issue in this case.           The Affordable Care Act was

    15   enacted in 2010.     The agency didn't issue this rule until

    16   2016.

    17               Let me flag a few things that this rule does.                 First

    18   and foremost and the big question in front of the Court, this

    19   rule redefines -- defines or purports to interpret the word

    20   "sex."   So the agency says that "sex" includes not just

    21   biological sex, not just male and female and their physical

    22   attributes, but also, quote, "gender identity," which the

    23   agency says is, quote, "an individual's internal sense of

    24   gender which may be male, female, neither, or a combination of

    25   male and female and which may be different from an




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 12 of 110 PageID 4807
                                                                                     Page 12




     1   individual's sex assigned at birth."                      Close quote.

     2               In the course of adopting that definition, the

     3   Government obviously generated a large filing in the Federal

     4   Register.    When it originally came out it was almost 350 pages

     5   of double spaced typed.       It's been condensed into the three

     6   column format.     It's now a mere 99 pages.                   But in course of

     7   that the agency gave a lot of guidance about what it meant by

     8   the definition of "sex," what it meant by discrimination, and

     9   whether it would include the blanket religious exemption from

    10   Title IX and the blanket abortion exemption from Title IX.

    11   And the agency was quite clear that it would not accept the

    12   blanket exceptions from Title IX.                 I use the word "blanket."

    13   That's the word that the agency uses in the regulation.                      They

    14   don't want a, quote, "blanket" exemption like Title IX has and

    15   instead they say we will deal with this on a case-by-case

    16   basis, look to other statutes and other provisions, and those

    17   things will be where we'll look.                And they say the reason they

    18   want to reject a blanket exemption is precisely that something

    19   they think a blanket exemption, sometimes they think

    20   protecting religious liberty wouldn't be a good idea, and so

    21   they say for example they think they do have a compelling

    22   interest in making sure everybody provides coverage for sex

    23   change operations.

    24               So the Government rejected -- If, at the end of the

    25   day, the agency was willing to say there's a complete blanket




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 13 of 110 PageID 4808
                                                                                    Page 13




     1   religious exemption just like in Title IX and just like in

     2   Title IX nothing here can force anybody to provide or pay for

     3   an abortion, the private Plaintiffs would not have anything to

     4   complain about.     It is the fact that they considered and in

     5   the text of the rule and the regulation reject the idea of

     6   carrying over those religious exemptions and abortion

     7   exemptions from Title IX that creates all the trouble and that

     8   I would suggest to you also makes the rule violate the

     9   Administrative Procedures Act.

    10              The rule provides a lot of guidance about what it

    11   means to discriminatory based on gender identity.                   For

    12   example, and this is at page 31455 of the regulation, the

    13   agency explains, quote:

    14              "A provider specializing in gynecological services

    15   that previously declined to provide a medically necessary

    16   hysterectomy for a transgender man would have to revise its

    17   policy to provide the procedure for transgender individuals in

    18   the same manner it provides the procedure for other

    19   individuals."     Close quote.

    20              So the agency is telling my clients, who do provide

    21   medically necessary hysterectomies, for example, if a woman

    22   has uterine cancer, my clients generally don't do elective

    23   sterilizations, it's part of their Catholic beliefs is that

    24   they shouldn't sterilize people, but if someone has uterine

    25   cancer, for example, and needs to have a uterus removed, my




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 14 of 110 PageID 4809
                                                                                    Page 14




     1   clients will perform that.

     2              And what the agency is saying, if you would perform

     3   it for a medical reason, if you would take out a uterus that

     4   has cancer, a diseased uterus, you also must be willing to

     5   take out a healthy uterus from somebody who wants the uterus

     6   removed as a treatment for their transgender dysphoria.

     7              The agency likewise explains at page 31435 the way

     8   they are going to understand "discrimination."                   Quote:

     9              "Thus, if a covered entity covers certain types of

    10   elective procedures that are beyond those strictly identified

    11   as medically necessary or appropriate, it must apply the same

    12   standards to its coverage of comparable procedures for gender

    13   transition."

    14              Again, the agency's way of understanding

    15   "discrimination" here is that if you provide, say,

    16   reconstructive surgery after a mastectomy for a woman who has

    17   breast cancer, you also have to be willing to provide surgery

    18   for somebody who wants a transition from being a man to a

    19   woman.   Their view of "discrimination" is that if you don't do

    20   it equally for both you are violating this regulation.

    21              The rule also says that having a health plan; right?

    22   The rule is not only about the medical services my clients

    23   provide, it's also about the health plans that they provide to

    24   their employees, and the agency says under the heading of

    25   Discriminatory Actions Prohibited -- and this is in section




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 15 of 110 PageID 4810
                                                                                     Page 15




     1   92.207 of the rule on page 31472 -- under the heading of

     2   Discriminatory Actions Prohibited it says that:

     3              "A covered entity shall not have or implement a

     4   categorical exclusion or limitation for all health services

     5   related to gender transition."

     6              So the agency in the rule is quite clear about what

     7   they understand "discrimination" to mean and the problem for

     8   my clients, Your Honor, is that my clients do the things that

     9   the rule suggests are discriminatory.                     My clients do provide

    10   hysterectomies for women with cancer but they don't provide

    11   them to try to surgically change somebody from a woman to a

    12   man.   My clients do provide those types of health services but

    13   they have a religious -- and they also have a medical

    14   objection to providing them for gender transition; right?

    15   They also believe that these types of procedures are often

    16   experimental, that very often it's not good to give these

    17   procedures to children because children who have gender

    18   dysphoria often by the time they finish going through puberty

    19   don't have gender dysphoria.            But the rule says that they

    20   would need to change those policies.

    21              And the agency was quite clear in the rule that it

    22   understood it was going to be making a lot of people change

    23   their policies.     And so this is on page 31455.                  Quote:

    24              "We anticipate that a large number of providers may

    25   need to develop or revise policies or procedures to




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 16 of 110 PageID 4811
                                                                                      Page 16




     1   incorporate this prohibition."

     2              So the agency was very much aware that it was forcing

     3   changes in behavior.

     4              All of this is wrapped up in a rule which the agency

     5   says it expects to have the maximum effect permissible by law.

     6   That's on 31377 and several other places in their regulation.

     7   They want it to be interpreted to have the maximum possible

     8   effect under the law.      They say that its rule is supposed to

     9   be a set of standards to tell covered entities like Franciscan

    10   how they are supposed to behave and how they are supposed to

    11   comply.    And they acknowledge and they say that providers are

    12   going to have to change their policies.

    13              There are a lot of consequences for the Plaintiffs

    14   here if they don't do what the Government says which is why

    15   we're in court asking for a preliminary injunction.                       Among

    16   others, there's the possibility of losing federal funding that

    17   is a core part for Franciscan Alliance, specifically, core

    18   part of their ability to serve the poor and the disabled and

    19   the elderly.    That is a lot of what they do and they do it for

    20   religious reasons and they do it very well and they do a lot

    21   of it.    They would risk losing that.                    They could risk having

    22   to repay that if they are found to have made a false statement

    23   in one of the assurances that the rule says the Government

    24   will require from people going forward.                      All right?   So the

    25   rule says you have to make assurance to us, not simply




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 17 of 110 PageID 4812
                                                                                     Page 17




     1   generally that you don't discriminate based on sex, which is

     2   the kind of assurance that Franciscan Alliance has made, you

     3   know, or would make all the time.                 They don't discriminate

     4   based on sex.    But specifically that you don't violate this

     5   rule that lays out this new way thinking about what the word

     6   "sex" means and this new way of thinking about what

     7   "discrimination" means.

     8              Plaintiffs are also subject to other types of HHS or

     9   DOJ enforcement.     It's worded very broadly that:                   "The agency

    10   may take such remedial action as the director may require."

    11   I'm not exactly sure what that means, but sounds very broad.

    12   Sounds like it could at least include trying to recoup money

    13   that has been paid, and frankly, spent taking care of the poor

    14   and elderly.

    15              The places were also subject to private lawsuits and

    16   that's not a small consideration.                 The agency was quite clear

    17   repeatedly in the regulation that it meant to be creating a

    18   private right of action.        It meant to be creating rights for

    19   private people to go sue health care providers who didn't

    20   provide these types of services.                And there have already been

    21   some suits like that.      There have been suits like that against

    22   Catholic hospitals for precisely the kind of behavior

    23   Franciscan engages in here, not including sex change

    24   operations in health insurance or refusing to sterilize

    25   somebody who wants to be sterilized.                      That's Franciscan's




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 18 of 110 PageID 4813
                                                                                    Page 18




     1   behavior.    Those lawsuits have already started coming.                  So

     2   basically every day that the doors are open at Franciscan they

     3   are possibly creating claims for new people that could cost

     4   tens or hundreds of thousands of dollars both on the claim and

     5   the attorney fees which are including in those claims and they

     6   are also jeopardizing all of the federal funding that they

     7   have received and they are also risking false claims liability

     8   for the assurances they will the be forced to give.                   That's

     9   already happening.     Again, the private lawsuits are already

    10   happening.    It already happening in the sense that HHS is

    11   already investigating the State of Texas, one of the

    12   Plaintiffs in this case, for -- which obviously Mr. Nimocks

    13   can talk about more than I can -- but they are already doing

    14   investigations of the State of Texas over this rule, so it's

    15   not some speculative hypothetical.                  We engage in behavior that

    16   the rule says you can't engage in.

    17               We think we are well within our medical judgment

    18   rights and religious judgment rights to do that.                   We think

    19   that the rule is invalid.         We don't think that the agency had

    20   a right to say that "sex" includes gender identity and

    21   specifically sex change operations and abortions, so we think

    22   it's an illegal rule.      But right now we are engaged in

    23   behavior that the rule gives us every reason to think

    24   jeopardizes the continued existence and certainly continued

    25   good functioning of the hospital and its care for the elderly




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 19 of 110 PageID 4814
                                                                                    Page 19




     1   and the poor.

     2              Let me say this and then I'm happy to -- I defer the

     3   Court as to how you want to do it.                  I'm happy to jump in and

     4   start going claim by claim.           I wanted to give you the basic

     5   set up.   I could go by claim by claim or I could pause here

     6   and let other people talk.          I certainly don't mean to

     7   filibuster and monopolize the time.

     8              THE COURT:    I just want you to be able to present

     9   whatever you want to present and then I will have some

    10   follow-up questions at the end and I will do the same for the

    11   state Plaintiffs and then the same for the federal government.

    12              MR. RIENZI:    Okay.       I certainly won't repeat.           I'm

    13   going to assume that you've got the briefs and you don't need

    14   me to repeat what we've said there, so briefly let me just

    15   walk through the claims.

    16              Under the Administrative Procedure Act, the agency

    17   violated that act because Congress has not authorized this

    18   action.   What they have done is actually contrary to law, it's

    19   arbitrary, and capricious.          The word "sex" in Title IX simply

    20   does not have the definition that the agency is giving it.

    21   That's something I know this Court has already addressed in

    22   the schools context.      The analysis there also applies just as

    23   well here.    Title IX by its terms, by its nature, was designed

    24   to -- really took a binary view of "sex," frankly, Title IX.

    25   It said that we are concerned that women aren't getting the




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 20 of 110 PageID 4815
                                                                                     Page 20




     1   same treatment as men and it said that we want to make sure

     2   that women have equal educational opportunity to men.                      There

     3   is no basis whatsoever to think that when Congress did that it

     4   had the 2016 versions of gender identity and things that are

     5   in this rule in mind.      Congress simply didn't.                  That's not

     6   what the word meant when Congress enacted it.                      It's not what

     7   it meant in 2010, frankly, when Congress incorporated Title IX

     8   into the Affordable Care Act.             So, "sex" doesn't include

     9   gender identity under Title IX.

    10               It's not that Congress couldn't include gender

    11   identity.     I want to be clear about that.                   Congress could

    12   include gender identity; in fact, in other statues has done

    13   precisely that.     The Violence Against Women Act, for example,

    14   Congress does that.     So there have been efforts in the 40

    15   something years from Title IX to today, there have been

    16   efforts to expand federal civil right laws like Title VII and

    17   Title IX to include gender identity.                      Congress has considered

    18   and rejected those efforts.

    19               In some context Congress has decided that they should

    20   protect gender identity and they have done it and they have

    21   done it by including the words "gender identity."                      The agency

    22   is trying to take a big step that Congress has chosen not to

    23   take.     Congress could have taken that step in the ACA but they

    24   didn't.     They specifically referred to an existing legal

    25   structure.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 21 of 110 PageID 4816
                                                                                    Page 21




     1               It also violates the APA not just for getting the

     2   definition wrong but for getting the exemptions wrong.                    The

     3   agency knows it was supposed to include those exemptions which

     4   is why for every other statute that Congress incorporated in

     5   1557 the agency not only took the prohibition but also took

     6   the exemptions.     But they said they think about religious

     7   exemptions differently and they would rather sort out the

     8   religious exemptions under some other statute but they would

     9   rather not include a blanket exemption here.

    10               As a threshold matter, I would just point out the

    11   mere fact that they refused to include the blanket exemption

    12   here is great evidence that they do not really think all

    13   religious objectors get protected here.                   They are very careful

    14   and very coy in their brief not to actually say that.                    What

    15   they say is that their rule contemplates addressing religious

    16   liberty objections.      It contemplates addressing them and I say

    17   frank say it contemplates address them later.                   All right?

    18               We have to act now and we want to know what our

    19   rights are and what our obligations are now when we have to

    20   act with grave consequences hanging over our head.                   The agency

    21   says, No.    No.   No.   Wait until something happens to you, wait

    22   until somebody sues you, wait until we come for your funding

    23   and then we will figure out if what you did was legal or not.

    24   I don't think that's the way the law works or should work, but

    25   that's their treatment of religious exemptions.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 22 of 110 PageID 4817
                                                                                    Page 22




     1               They also -- They have this litany that they like to

     2   repeat of the Religious Freedom Restoration Act, the Church

     3   Amendment, the Weldon Amendment, and the Coats Amendment.

     4               One, again, note what they do not say.                They do not

     5   say that those four things equal blanket exemption; right?

     6   They could say that.      If they had said that I would have been

     7   happier when I read their brief and my clients would have been

     8   happier, but they don't say that at all.                  In fact, they make

     9   clear that those things are limited and the Government,

    10   frankly, likes keeping those limits in its back pocket; right?

    11   So the Church Amendment, for example, applies to three

    12   specific federal funding streams.                 It does not, it does not

    13   apply to everybody.     It's not a nationwide conscience right.

    14   I wish it were, but it's not, and the Government has argued

    15   that it's not.     The Government has argued in other cases

    16   recently that the Church Amendment doesn't protect

    17   institutions; it only protects individuals, people, persons.

    18   That's good for members of the CMDA so far as it reaches,

    19   which is not every place it needs to reach.                  It's not good for

    20   Franciscan Alliance.

    21               The Weldon Amendment is one that the agency just

    22   recently had the opportunity in California where California

    23   was forcing all healthcare insurance policies to include

    24   abortion.    The agency had the opportunity to say we understand

    25   that the Weldon Amendment forbids the Government from doing




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 23 of 110 PageID 4818
                                                                                    Page 23




     1   this.   Instead, they didn't.           They said, No, this is okay.

     2   That's different.     The Weldon Amendment is only about

     3   providing care, not about providing insurance, so tough luck;

     4   the Weldon Amendment doesn't protect you.

     5               The Coats Amendment is another one.               It's limited to

     6   abortion.    By its terms the Coats Amendment talks about

     7   protecting an entity from discrimination by the federal

     8   government over abortion.         The definition of "entity" though

     9   says that "entity" includes individuals in training programs.

    10   I don't know if it's the Government's view that "entity"

    11   includes a hospital like Franciscan Alliance, but it's

    12   certainly not clear from the text that the Government's

    13   view -- it's not clear from their brief -- that Franciscan has

    14   an absolute protection against being forced to provide

    15   abortions.

    16               I would point out that the private Plaintiffs' view

    17   of this law is frankly, in many ways, similar to what you read

    18   in the amicus brief by the ACLU.                The ACLU understands full

    19   well that this law is designed to force religious objectors,

    20   like Franciscan Alliance, to perform sex change operations and

    21   in certain circumstances to provide abortions.                   The Government

    22   has resisted carrying over what is in Title IX because they

    23   want to sort that out later.            They think they've got arguments

    24   about it later.     Our view is, one, it violates the APA not to

    25   carry that stuff over; but, two, if we are going to sort out




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 24 of 110 PageID 4819
                                                                                    Page 24




     1   sometime whether we have a religious liberty right not to

     2   provide abortions and not to provide gender transition

     3   operations, we think we have the right to get that established

     4   now when we have to act when the law is telling us that what

     5   we are doing is illegal and when the law also tells us we have

     6   a religious liberty rights.           That conflict is real right now,

     7   it's live right now, and the idea that the Government gets to

     8   sort of shoot first and figure out the legality later doesn't

     9   make sense and is inconsistent with our civil rights laws.

    10               Now, let me briefly touch on -- So the RFRA argument.

    11   The Government seems to acknowledge I think that their actions

    12   are subject to RFRA.      That's good.              At times they act like

    13   they've made some big concession to say that RFRA and these

    14   other federal statutes and apply.                 Of course, that's no

    15   concession at all.     Whether they said that or not, federal

    16   statutes apply and the agency can't undo those federal

    17   statutes.     But it's good they say RFRA applies.

    18               In their brief they do not provide any substantive

    19   defense to the RFRA claim.          They say, Judge, kick it down the

    20   line.   Do it later.    But they don't provide a defense of the

    21   RFRA claim.     That's the end of the RFRA claim at the

    22   preliminary injunction stage.             There is a substantial burden

    23   on plaintiff's religion.        They've got a Government telling

    24   them that they have to do things that under their religion

    25   they simply cannot do.      The Government fails the strict




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 25 of 110 PageID 4820
                                                                                    Page 25




     1   scrutiny test.     It doesn't have a compelling interest in doing

     2   this.   It doesn't need to do this.                 The idea that the best way

     3   to make sex change operations available is to force unwilling

     4   people to do them is a pretty bizarre idea.                    I frankly doubt

     5   that people who want to have sex change operations really want

     6   to get them for people who think it's a bad thing to do.                        I

     7   suspect that they don't.        I suspect that they would rather get

     8   them from people who think this is a great thing to do for

     9   people and I'm helping.       The same with abortions.

    10              The key point though is the Government offers you

    11   know defense; right?      They wrote a 50 page brief.                They wrote

    12   nothing to explain how they satisfy RFRA's compelling interest

    13   test.   That should be the end of it for the RFRA matter.

    14              On the free speech question.                   The regulation says

    15   that referring to somebody by their biological gender can be

    16   considered creating a hostile environment for them.                    It cites

    17   documents that say healthcare professionals should not impose

    18   a binary view of gender while the fact of the matter is the

    19   Plaintiffs here have a binary view of gender.                    Their view of

    20   sexuality is that it is not something that is determined by

    21   the feelings or beliefs of an individual but it is something

    22   that is a matter of biology and it is something that relates

    23   to their God-given nature.          Again, that doesn't have to be the

    24   belief shared by everybody, but that is the belief shared by

    25   the private Plaintiffs.       The Government cites documents saying




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 26 of 110 PageID 4821
                                                                                    Page 26




     1   that that is outdated and that that should not be imposed on

     2   patients.    Well, if by imposing it on patients they mean

     3   Franciscan Alliance won't do sex change operations and will

     4   tell people, Hey, we don't think it's actually good to go

     5   cutting up your body and doing this, we think you should get

     6   some other kind of help, that's the kind of medical advice

     7   that the Plaintiffs in this case give and have given and wish

     8   to continue to give.      The rule suggests that's no longer

     9   permissible, that that is hostile environment, that that is

    10   discrimination under the rule and that is harmful, frankly,

    11   not only for the Plaintiffs but also for their patients.                       The

    12   patients have the right to get the honest medical advice from

    13   the people they are talking to.               The Government may not like

    14   the honest medical advice from, for example, Dr. Hoffman, the

    15   CMDA doctor who has got a declaration in the record that his

    16   advice is that trying to chemically alter a child to hold off

    17   puberty is not good thing for the child.                  Patients are

    18   entitled to that advice.        They don't have to heed it.              They

    19   can go find another doctor if they want.                  But the Government

    20   shouldn't be regulating what doctors say to their patients and

    21   shouldn't be forcing doctors to engage in these services that

    22   are against their beliefs.

    23               On the void for vagueness claim, I would simply say

    24   the Government wrote a -- well, it was originally a 350 page

    25   rule, it's been condensed into the 99 page version, and then a




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 27 of 110 PageID 4822
                                                                                    Page 27




     1   50 page brief.     The 50 page brief maybe makes the vagueness

     2   claim better than the rule did; right?                    They essentially are

     3   saying to the Plaintiffs here you have to violate the rule if

     4   you want to find out what's in it; right?                    We are not going to

     5   tell you clearly whether you are allowed to turn down sex

     6   change operations now.      We are going to wait and see later.

     7   Go ahead and do it, do it at risk of great peril, great

     8   financial peril, great peril to your religious ministry.                       Go

     9   ahead and do that and we're going to tell you later.                    We are

    10   going to figure it out later whether that's okay.                    Well, we

    11   would suggest there's no reason to have figure it out later.

    12   Either the rule makes our conduct illegal or it doesn't;

    13   right?

    14              And I would just -- if I could put three examples on

    15   the table that I would love to get clear answers and know the

    16   answer to.     Hysterectomy; right?             Is it discrimination under

    17   this rule if you provide a hysterectomy for someone with

    18   cancer but you won't for gender transition?                    On the issue of

    19   abortion, you know, my clients perform a dilation and

    20   evacuation or a dilation and curettage on a woman who's had a

    21   miscarriage.     In other words, the baby has died and they are

    22   clearing out body of the baby.              They do those things for

    23   miscarriages.     They would not do them for abortions.                 Is that

    24   discrimination based on termination of pregnancy?                    I think it

    25   is based on what I read.        If they want to say it's not, then




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 28 of 110 PageID 4823
                                                                                    Page 28




     1   my clients would be thrilled to hear that.

     2              And, lastly, to go back to Dr. Hoffman, in his

     3   declaration he says he gives puberty blocking medication to

     4   children as young as three or four who have a condition known

     5   precocious puberty.     All right?            Essentially, their body kicks

     6   into puberty when they're much too young for their body to

     7   actually handle that and so he will give hormones or puberty

     8   blocking hormones to hold off puberty in those children until

     9   they get to an age where they are physically developed enough

    10   that their body can go through those changes, but he says he

    11   wouldn't do or try to hold off puberty at, you know, a normal

    12   age of ten or twelve years old or whenever the child would

    13   normally start going puberty at that age for sex change

    14   reasons is not a good thing to go.

    15              Again, we think by the rule that that's

    16   discrimination.     I think the Government's brief is designed in

    17   part to say we don't quite know in it's discrimination, but if

    18   that's the case then we've got a serious vagueness problem;

    19   right?   We don't know whether our actions, which we've put out

    20   clearly in the documents and the affidavits, our actions are

    21   what they are, our beliefs are what they are, and we've tried

    22   to be very clear about that, we've put it on the table, and we

    23   need to know are we legally allowed to keep doing that or are

    24   we violating the law when we do that.                     The Government ought to

    25   just be able answer those simple questions.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 29 of 110 PageID 4824
                                                                                    Page 29




     1              And, lastly, I will briefly touch on the substantive

     2   due process claim at the end.             It's a short claim.        The gist

     3   of it, Your Honor, though is the idea of the Government

     4   forcing doctors to provide abortions and sterilizations which,

     5   I should have said this earlier, but obviously a lot of sex

     6   change operations are sterilizations, whether it's a

     7   hysterectomy, whether it's cutting out other organs, those

     8   are -- or even chemicals like hormones can often lead to

     9   sterilization.     So our substantive due process argument is

    10   simply that the idea of the Government having the ability to

    11   force doctors and force religious healthcare providers to

    12   provide these types of services against their will is a --

    13   it's been long been established that they can't do that and

    14   the Government doesn't really contest that.                  The Government

    15   says, Well, you've got the Church Amendment, so you are fine.

    16   The Church Amendment, as I said before, doesn't actually cover

    17   everything under this rule.           Church Amendment is limited to

    18   funding streams.     This rule by its terms is not just limiting

    19   funding streams, it's all activities by the healthcare

    20   providers.    So from a substantive due process point of view,

    21   if there a fundamental mystery of the universe and meaning of

    22   life, right though choose, for example, to terminate a

    23   pregnancy and have an abortion, surely there is the same kind

    24   of commitment right for a healthcare provider who says, Well,

    25   my mystery of the universe is that I can't kill that baby or




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 30 of 110 PageID 4825
                                                                                    Page 30




     1   mystery of the universe is that I can't go sterilizing people.

     2   They can't claim down.      There's certainly no need to reach it,

     3   but I just wanted to flag what it is.

     4              So, in sum, again I would just end with from our

     5   point of view the rule is illegal in a lot of different ways.

     6   We face a lot of very serious consequences if we don't get

     7   protection.    You know, the easiest and sort of most

     8   overarching way to deal with that is the Administer Procedures

     9   Act which is simply they don't have the authority to do what

    10   they're doing, they certainly don't have the authorize to do

    11   what they're doing without giving us the exemptions that are

    12   in Title IX, and ultimately the Government shouldn't be able

    13   to put us in that position and given that they have put us in

    14   that position that's why we need relief from the Court.

    15              Thank you, Your Honor.

    16              MR. Nimocks:    Good morning, Judge.              And may it please

    17   the Court.    Austin Nimocks on behalf of Texas and the other

    18   sovereign Plaintiffs.

    19              I will do my best to avoid repeating arguments that

    20   Professor Rienzi articulated, but I want to go -- start with

    21   the statute I think that is really at the center of this case,

    22   and that's Title IX, and go into what is it and what does it

    23   mean.

    24              As the Court is well aware, the Supreme Court of the

    25   United States has made clear that we interpret the language




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 31 of 110 PageID 4826
                                                                                    Page 31




     1   employed by Congress at the time of the enactment.                   Here we

     2   are talking about the educational amendments of 1972.                    The

     3   question of what does the word "sex" mean is significant here

     4   and particularly because Congress did not delegate in 1972 to

     5   the agency HHS, at the time HEW, authority over the term.                       It

     6   didn't give it an expressed grant to define terms and so we

     7   look to the plain meaning of the term at the time that

     8   Congress employs it, so the absence of delegation by Congress

     9   puts us in this circumstance.

    10              Now, we go through extensively in our brief, and I'm

    11   referring to ECF document 23 at pages 12 through 16, the

    12   history of the term "sex" in particular what it was and what

    13   it meant at the time it was enacted by Congress in 1972.                       And

    14   I would note to this point that our esteemed opponents have

    15   not sought to fight us on that particular history in terms of

    16   what does the term mean.

    17              The Defendant's approach is the term means what they

    18   want it to mean in the current light as opposed to looking at

    19   what the term meant at the time Congress enacted it.                   This is

    20   important as it impacts the rule because the word "sex" at the

    21   time Congress enacted it in 1972 had two critical components:

    22              Number one, it was abundantly clear that the word

    23   "sex" was biological in nature, that it had biological

    24   moorings to the sense of being male and female.

    25              And, secondly, it was binary in nature, meaning that




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 32 of 110 PageID 4827
                                                                                    Page 32




     1   the word "sex" meant you were male or female, the options or

     2   categories, so to speak, of "sex" were male and female.                    That

     3   is extolled in looking at dictionary definitions that we

     4   provide ad nauseam, looking at scholarly writing, and even

     5   amongst scholars who were familiar with and/or embedded in

     6   what I will call the transgender movement at the time

     7   understood the words gender -- read in the concept of gender

     8   identity which emerged only shortly thereafter had a

     9   completely different idea and meaning than the term "sex" that

    10   Congress used.

    11              Now, in Title IX, which is what we're talking about,

    12   Congress gave us some indications additionally -- in addition

    13   to using the term "sex" and bringing its plain meaning along

    14   with it as to what it meant when it used the term "sex."                       In

    15   Section 1686 of 20 U.S.C., that's a provision that the Court

    16   may be familiar with where Congress authorized the separate

    17   living facilities that were permitted to fund recipients on

    18   the basis of sex and then the agency at the time responsible

    19   for implementing Title IX, the Department of Health,

    20   Education, and Welfare, I believe in 1974 or '75, promulgated

    21   34 CFR Sections 106.32 and .33 both which provide that

    22   providing separate intimate facilities on the base of sex was

    23   permitted, so we have an indication as to again the

    24   implementation of the federal government of the plain meaning

    25   of "sex" putting into action Congress's clear intent when it




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 33 of 110 PageID 4828
                                                                                    Page 33




     1   used the word "sex."

     2               But now we turn to the rule at issue, Your Honor.

     3   And Professor Rienzi has touched on this and I want to expound

     4   a little bit on it.     And I'm going to from this point forward

     5   make reference to page numbers and I'm referring to the rule,

     6   Your Honor, as published in the Federal Register.                   Volume 81

     7   of the Federal Register.        I'm looking at page 31392 where

     8   Health & Human Services now say that gender identity, which is

     9   encompassed they say within the term "sex" includes an array

    10   of possible gender identities beyond male and female.                    So not

    11   only does the agency, Your Honor, go beyond the biological

    12   moorings of sex and permit within their new construction of

    13   gender identity the right to select that which you are, but no

    14   longer is it more to the categories of male and female.                    And

    15   when the agency uses the word of array of possible gender

    16   identities but doesn't tell us what the ends of the spectrum

    17   are at all, I think on its face that's an indication of a rule

    18   that's arbitrary and capricious.                We have no idea what the

    19   array is.    They don't point us to the boundaries of the array,

    20   how big or small is it or where we can even find answers to

    21   that particular question.         They dig their heels in on this

    22   concept.

    23               Now, I'm looking at page 31428 to tell us that:

    24               "Individuals," and I'm quoting here, "with non-binary

    25   gender identities may face difficulty in accessing certain




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 34 of 110 PageID 4829
                                                                                    Page 34




     1   gender specific programs.         However, covered entities must

     2   treat all individuals consistent with their gender identity

     3   including with regard to access to facilities."

     4              Your Honor, this language is undoubtedly a reference

     5   to sex-designated facilities including intimate facilities

     6   which are designated in a binary fashion.                   Yet the agency

     7   demands that there is no binary nature to this definition,

     8   that there is no array of possibilities, and that anybody who

     9   falls within the rubric of this rule must accommodate that

    10   array especially with regard to facilities.

    11              How can a hospital that designates restrooms or

    12   intimate facilities like Franciscan Alliance accommodate from

    13   a facility basis an array that is completely undefined?                      It

    14   makes it impossible to comply, it is a vague, and I would say

    15   void on that basis and thus arbitrary and capricious.

    16              But shortly before this reference on page 31428 that

    17   I just mentioned, curiously the agency adopts United States

    18   against Virginia on pages 31408 and 09.                   This is a case, Your

    19   Honor, that where the Virginia Military Institute went all the

    20   way to the United States Supreme Court and Justice Ginsburg

    21   required that male and female have equal access to the

    22   educational opportunities at that institution.

    23              And there are two things about that opinion that I

    24   will note:

    25              Number one, if you take a close look at it, it is




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 35 of 110 PageID 4830
                                                                                    Page 35




     1   very binary in nature.      The language employed by Justice

     2   Ginsburg extolls the differences between men and women and

     3   talks about it in that context.

     4              Number two, she drops a footnote acknowledging that

     5   when it comes to intimate facilities separate facilities must

     6   be provided by men and women.

     7              So the agency here in this case adopts a judicial

     8   case and framework over the course of two pages of its rule

     9   that is a binary case that acknowledges the differences

    10   between men and women and requires that separate intimate

    11   facilities be provided.       The agency is just very inconsistent

    12   and imprecise within its own rule.

    13              With that, Your Honor, I would like to turn to

    14   addressing the legal basis that HHS articulates for the rule

    15   as to why they believe they are allowed to do this or why what

    16   they are doing is perfectly permissible or consistent with

    17   federal law.    On page 31384 they say the following, quote:

    18              "In the proposed rule we noted that the approach

    19   taken in the proposed definition," this is referring to sex,

    20   "is consistent with the approach taken by the federal

    21   government in similar matters," unquote.

    22              And there they drop a footnote, footnote 42, where

    23   the agency cites the U.S. Office of Personnel Management,

    24   which is a convenient citation because OPM can do anything and

    25   it hardly ever gets challenged because it's just the federal




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 36 of 110 PageID 4831
                                                                                    Page 36




     1   government self-regulating and a couple of other internal

     2   federal agencies and then on page 31387 they talk again about

     3   the basis for the rule and they say this:

     4              "We noted that like other federal agencies," and they

     5   drop footnote 56 and I'll come pack to that, "HHS has

     6   previously interpreted sex discrimination to include

     7   discrimination on the basis of gender identity," where they

     8   then drop footnote 57.

     9              Well, if you look closely at footnotes 56 and 57,

    10   this is again on page 31387 of the rule, Your Honor, this is a

    11   clear example of a federal self-fulfilling prophecy.                   The

    12   basis for their interpretation is so weak I almost feel like

    13   I'm giving it too much attention to mention it, but I'll go

    14   through the footnotes since they brought them up.                   They cite

    15   again OPM; a directive by the Department of Labor with regard

    16   to contracting; statements of interest filed by the Department

    17   of Justice -- as the Court is aware, those are things that the

    18   Department of Justice can file in virtually any case, if not

    19   any case; a memorandum produced by Attorney General Holder;

    20   and then a guideline produced by the Department of Education.

    21              Now, what's curious about this guideline they cite

    22   about the Department of Education, this happens to be one of

    23   the guidelines that is at the center of another dispute that

    24   Texas and other sovereigns have with the federal government

    25   over gender identity and what it means with regard to




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 37 of 110 PageID 4832
                                                                                    Page 37




     1   educational facilities in schools and this particular guidance

     2   from the Department of Education that they cite as authority

     3   for this rule is actually one that has been enjoined by this

     4   Court in the litigation to which I alluded a moment ago.

     5   Footnote 57 is a letter, a letter from the director of HHS.

     6              And so, Your Honor, to sum it up, the legal basis for

     7   this rule that is cited by the agency, to say it's weak is an

     8   overstatement.     It's virtually non-existent.               If the federal

     9   government can produce voluntary materials, statements of

    10   interest, letters, guidelines like this and then cite it as

    11   authoritative for reinterpreting a word from 1972 that

    12   Congress never gave it the authority to interpret, then it

    13   really turns our system of law completely on its head.                    So

    14   whatever the inclinations of HHS may be, the legal footing for

    15   what its doing is virtually non-existent.

    16              What is the impact on Texas and the other sovereigns

    17   in this case?    As we articulate in our complaint -- Well,

    18   before I say that, let me just make clear for the Court that

    19   HHS acknowledges in the rule that this rule impacts virtually

    20   every medical provider across the country.                  The one caveat

    21   that they note would be that medical providers who accept only

    22   Medicare Part B would not fall within the ambit of this rule

    23   but medical providers who accept only Medicare Part B are

    24   virtually non-existent in today's medical community.                   So these

    25   let's just acknowledge form the outset that this touches the




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 38 of 110 PageID 4833
                                                                                    Page 38




     1   entire of the medical profession.

     2              The problem is that HHS doesn't have the right to

     3   touch the standards of care in the medical profession.                     That

     4   doesn't belong to them at all.

     5              As we articulate in our Amended Complaint, this is

     6   ECF 21 at ECF page 23, the U.S. Supreme Court has itself has

     7   acknowledged that the state has a significant role to play in

     8   regulating the medical profession.                  That's from Gonzales

     9   against Carhar in 2007 and that includes maintaining high

    10   standards of professional conduct in the practice of medicine.

    11   That's from the Barsky case in 1954.

    12              The federal government has no right or ability to

    13   determine what the standard of care is in any particular state

    14   any more than it has the right to determine what the rules of

    15   professional ethics and conduct are for lawyers.                   That's why

    16   these -- these things are regulated by the states.                   That's why

    17   the states themselves issue individual licenses.                   This is our

    18   Republican form of government and our notion of federalism

    19   operating at its finest.        I can't walk into Louisiana and

    20   practice law unless the Louisiana Bar gives me permission.

    21   That's their sovereign right.             And the same thing goes with

    22   medical professionals.      If you want to practice medicine in

    23   Texas or any other state, it is the state that licenses you,

    24   it's the state that holds you accountable, it is the state

    25   that sets the standard of care; not HHS.                  But HHS has come in




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 39 of 110 PageID 4834
                                                                                     Page 39




     1   with this rule and declared outright that certain medical

     2   viewpoints and standards of care are now outmoded.                      The words

     3   they use on page 31429 is that you if you have a professional

     4   medical opinion or a standard of care with regard to gender

     5   transition, related treatments or procedures, that would not

     6   be -- that would allow a medical professional to say no on any

     7   number of bases, that is, quote, "outdated and not based on

     8   current standards of care," says the federal government in

     9   this particular rule.      Again, I'm looking at page 31429.

    10              Now, what's staggering about this particular

    11   statement is there is no acknowledgment whatsoever by the

    12   agency that this would conflict with the regulation of the

    13   practice of medicine or of nursing or the medical -- the

    14   healing arts in general, because, you know, for example,

    15   Texas, Your Honor, has myriad licenses for different forms of

    16   healing arts where this could impact people other than those

    17   with an M.D.    But there's no acknowledgment by the agency of

    18   that whatsoever.     And on page 31429 they drop footnote 229

    19   which they takes us to footnote 263.                      And I want to point out

    20   what they cite on -- in footnote 263 which is on page 31435.

    21   Their basis for stating that all other medical opinions are

    22   outdated and not based on current standards of care is citing

    23   the World Professional Association For Transgender Health, who

    24   I looked up, because I regularly engage in the practice of law

    25   on a full-time basis.      For an annual fee of $210 I can be a




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 40 of 110 PageID 4835
                                                                                     Page 40




     1   member of that organization.            And I'm not a doctor.            I don't

     2   have any medical training.          I have no business treating

     3   individuals in a medical capacity.

     4              And they also cite the Institute of Medicine of the

     5   National Academies.     Where's -- I mean, let's at least give it

     6   an honest try if you're going to rewrite standards of care.

     7   How about the American Medical Association?                  Or how about the

     8   fact that when we are dealing with individuals who are

     9   suffering with these conditions, who are diagnosed as having

    10   gender identity disorder or what is now called gender

    11   dysphoria the DSM 5, that we are dealing with a mental

    12   disorder, the American Psychological Association would be on

    13   reasonable basis to cite.         But that would be unreasonable,

    14   back to my original argument, Your Honor, because this belongs

    15   to the states.     The federal government does not have the right

    16   on to tell doctors how to practice law and even if in some

    17   wild scenario it did, what's abundantly clear, Your Honor, is

    18   that Congress never delegated to HHS the authority to set

    19   standards of care for the medical profession and healing arts.

    20   That is significantly missing from any congressional text,

    21   whether we are talking about Title IX or whether we are

    22   talking about the Affordable Care Act in 2010.                   It is

    23   completely missing.

    24              So, in terms of commandeering this rule, Texas and

    25   the other sovereigns, or actually ever sovereign in this




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 41 of 110 PageID 4836
                                                                                    Page 41




     1   country, standards of medical care, its right to regulate the

     2   profession, we believe that the federal government is

     3   significantly overreaching.

     4              We articulate in our Amended Complaint on page 23 the

     5   Texas standard that doctors are to execute -- excuse me --

     6   independent medical judgment.             We articulate the provisions in

     7   Texas law under the Occupational Code, the Health & Safety

     8   Code.   We mention for the convenience of the Court the Texas

     9   Medical Board which is the government agency charged with

    10   licensing and governing the medical profession in Texas that

    11   this rule and the declarations with regard to the standard of

    12   care and what doctors and other medical professionals can and

    13   can't do usurps that authority of Texas and we would say

    14   unlawfully.

    15              In addition, Your Honor, the rule invades Texas and

    16   the other states' relationship with it's employees and I will

    17   touch on this briefly in two particular fashions.

    18              Number one, Texas, like I would guess every other

    19   state, strives to accommodate the various religious and

    20   conscientious beliefs of its employees.                   Even if we did not,

    21   which we very much do, Title VII requires of that of

    22   employers.    If you fall under Title VII you must reasonably

    23   accommodate the religious beliefs of your employees whether

    24   it's, you know, wearing a yamaka or working on Sunday, the

    25   case law is full of the imposition on the government to bend




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 42 of 110 PageID 4837
                                                                                    Page 42




     1   over backwards to reasonably accommodate.                    How on earth can an

     2   employer like Texas accommodate the religious and conscious

     3   beliefs of its medical employees when the federal government

     4   at the same time is telling us there is no accommodation for

     5   religious beliefs with regard to gender transition procedures?

     6              There is no quarter whatsoever under our regime for

     7   the rules that we're imposing.              It places Texas as an employer

     8   in an impossible position because you have one federal law

     9   telling us to accommodate, promote, and diverse society and on

    10   the other hand saying there is no room for you if you have

    11   this set of beliefs.      You cannot play.                So that's -- that's

    12   bone additional invasion.

    13              And then also it goes to the question of benefits.

    14   Texas, like most employers, provides benefits to its employees

    15   and that that includes healthcare coverage and that is a

    16   matter that is between the employer and its employees.

    17              As we showed the Court in our filing last night, ECF

    18   No. 60, the declaration we just received from our ERS agency,

    19   Texas has 556,500 participants in our health insurance plan.

    20   That is a very large number of individuals that we provide

    21   for, insure, and have a contractual relationship with.                    This

    22   rule seeks to change those contractual terms and invades

    23   Texas's sovereign choice to provide certain types of coverage

    24   or not provide certain types of coverage, whether that be with

    25   regard to abortion or in this instance gender transition




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 43 of 110 PageID 4838
                                                                                    Page 43




     1   procedures.

     2              Finally, Your Honor, I will touch very briefly on the

     3   end spending clause arguments that Texas and the other

     4   sovereigns raise although I will say I don't think the Court

     5   has to reach that constitutional question if it finds that the

     6   rule violates or does not survive the APA challenges here.

     7              Texas, like every other state in the union, is

     8   engaged in cooperative federalism with the federal government

     9   as it pertains to Medicare and Medicaid programs.                   And the

    10   Supreme Court has made very clear that when that cooperative

    11   federalism dynamic is upon us the terms of that cooperative

    12   federalism are viewed in a contractual sense and there has to

    13   be a knowing and voluntary understanding as to what the terms

    14   are when in this instance the states engage in this

    15   cooperative federalism with the federal government.

    16              Medicare came into existence around I believe 1965.

    17   The statutory term at issue here came into existence around

    18   1972 as it pertains to Title IX.                There is no way, Your Honor,

    19   that Texas or any other sovereign would have any idea that

    20   when we engaged in the Medicaid program that the

    21   interpretation now thrust upon us by Health & Human Services

    22   would be, as they say it is, and I won't belabor the terms.

    23              But the Supreme Court has made it clear that it is

    24   not even just lawyers, it's the state officials that are

    25   governing the program.      Those lay people must be able to




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 44 of 110 PageID 4839
                                                                                    Page 44




     1   clearly understand that's the language that the Supreme Court

     2   used in the Arlington Central case in 2006, clearly understand

     3   from the language of the law itself the conditions to which

     4   they are agreeing.

     5              Your Honor, even if we go back to just 2010 and the

     6   Affordable Care Act, there's nothing in the Affordable Care

     7   Act that would allow us to clearly understand that the

     8   definition now being thrust upon us by the defendants is

     9   clearly upon us so, we do not believe that the federal

    10   government can survive the spending clause challenge and the

    11   language retirement on that, Your Honor, is stringent.                    I

    12   mean, Congress has to really spell it out.                  If you look at the

    13   Sossamon case, S-O-S-S-A-M-O-N that we cite in our brief, that

    14   was a case where Texas agreed to -- I can't even remember the

    15   program -- but something along the lines if "all appropriate

    16   relief" was the language to which Texas agreed and the Supreme

    17   Court said that that agreement did not waive our sovereign

    18   immunity, that a government official could not clearly

    19   understand from all appropriate relief that monetary rewards

    20   or penalties, the waiver of sovereign immunity, would result

    21   from that.     That's how stringent and exacting this standard is

    22   under the spending clause, so we don't believe there is any

    23   way that the defendants are survive that challenge in the

    24   alternative.

    25              The last thing I will say and then I will sit down,




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 45 of 110 PageID 4840
                                                                                    Page 45




     1   Your Honor, has to do with the scope of any injunction or

     2   injunctive relief that may come from the Court.                   Because this

     3   is a promulgated rule by an agency, that rule is either valid

     4   or it's not and that rule that is a federal rule that applies

     5   to everybody is valid or it's not and it doesn't -- the HHS

     6   did not seek to draw jurisdictional lines and we cite to this

     7   in our reply brief, some of the legal standard, that's ECF No.

     8   56 at ECF pages 20 through 21.              Any relief that the Court is

     9   to agree with the Plaintiffs must have a nationwide flavor to

    10   it because it's a nationwide rule, regardless of who the

    11   particular parties are that are before the Court.

    12              Thank you, Your Honor.

    13              THE COURT:   Thank you.

    14              MR. GROGG:   Good morning, Your Honor.                May it please

    15   the Court.    Adam Grogg for the federal defendants.                 We are

    16   here this morning, Your Honor, on plaintiff's motions for

    17   preliminary injunction and as Your Honor knows and as the

    18   Supreme Court has made quite clear, a preliminary injunction

    19   as an extraordinary form of relief and we respectfully submit

    20   that it is not warranted under these circumstances.

    21              First and most importantly, Plaintiffs have failed to

    22   demonstrate irreparable injury or that the balance of equities

    23   the tips in their favor.

    24              Second, they are unlikely to succeed in establishing

    25   that this Court has jurisdiction over this premature action.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 46 of 110 PageID 4841
                                                                                     Page 46




     1              And third if the Court were to reach the merits,

     2   which it should not, Plaintiffs are unlikely to establish that

     3   the regulation that they challenge, which was promulgated by

     4   the Department of Health & Human Services after a robust

     5   notice and comment process, is contrary to the statute or to

     6   the Constitution.

     7              I'll start with irreparable injury.                    The Supreme

     8   Court has made clear in cases like Winter v. Natural Resources

     9   Defense Counsel that irreparable injury is a prerequisite to

    10   the issuance of a preliminary injunction.                      Crucially, Winter

    11   also confirms that in order to succeed on their present

    12   motions Plaintiffs have to put forward more than mere

    13   speculation about possible injuries.                      Rather, they have to

    14   show that irreparable injury is likely in the absence of an

    15   injunction.    And from cases like Lyons from 1983 from the

    16   Supreme Court, which we've also cited in our briefs, we know

    17   that the threat of irreparable injury must be real,

    18   substantial, and immediate.           Likely.             Not merely possible.

    19   Real immediate.     The injuries the Plaintiffs allege are none

    20   of these things.

    21              Plaintiffs are concerned primarily about the finding

    22   of unlawful discrimination under Section 1557 of the

    23   Affordable Care Act by the Department of Health and Human

    24   Services and concomitant termination of federal financial

    25   assistance under the statute or also about damages liability




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 47 of 110 PageID 4842
                                                                                    Page 47




     1   at the conclusion of private lawsuits.

     2              But these are speculative possibilities.                 That's over

     3   three key reasons:

     4              First, the Plaintiffs miscast the rules scope and

     5   effects.

     6              Second, Plaintiffs ignore the rule's built in

     7   protections from medical judgment and religious and conscious

     8   based views.

     9              And, third, Plaintiffs ignore the rule's built in

    10   procedures for enabling HHS on the basis of concrete facts

    11   gathered through a comprehensive investigation and considering

    12   all the circumstances including any defenses that might be

    13   applicable to determine whether a violation of Section 1557

    14   has occurred.

    15              Let me just pause at the moment at the outset to

    16   underscore what I believe is the parties' agreement on the

    17   rather narrow aspects of the dispute given the various

    18   provisions of the rule.       Specifically, most provisions of the

    19   rule are not at issue here.           At issue here is only sex

    20   discrimination under the rule, not discrimination based on

    21   race or national origin, and similarly, the Plaintiffs' claims

    22   center on certain aspects of how HHS has interpreted the

    23   statute's prohibition on sex discrimination.

    24              Even so, Plaintiffs miscast the rule's scope and

    25   effects.    First, the department has repeatedly confirmed that




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 48 of 110 PageID 4843
                                                                                    Page 48




     1   under the rule scientific or medical reasons can justify

     2   distinctions based on sex.          In other words, borrowed from the

     3   familiar McDonald Douglas framework that the rule embodies, a

     4   healthcare provider's sound medical judgment can be a

     5   legitimate non-discriminatory reason for any alleged

     6   occurrence of discrimination.             Plaintiffs are therefore wrong

     7   to assert that the rule seeks to override medical judgment.

     8              My colleague this morning, Mr. Nimocks, on behalf of

     9   the State Plaintiffs, spoke or said he found it surprising

    10   that HHS did not acknowledge that it was attempting to

    11   establish a national standard of care or regulate the

    12   licensing procedures for physicians in the various states of

    13   the union.

    14              It's not surprising that HHS didn't do that

    15   because HHS -- or it didn't acknowledge that because HHS did

    16   not do that.     In this rule HHS did not seek to set out a

    17   national standard of care with regard to any issue.                   And,

    18   again, as we've emphasized in our briefs and as the Department

    19   emphasized in the rule making scientific or medal reasons can

    20   justify discriminations on the base of sex.                  We are not

    21   attempting -- the Department is not attempting to invade the

    22   physician/patient relationship like the State plaintiff laws

    23   the state Plaintiffs have put forward here and emphasized this

    24   morning.     The rule safeguards that relationship.

    25              Second, as with medical judgment, the rule respects




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 49 of 110 PageID 4844
                                                                                    Page 49




     1   religious views.     The rule expressly incorporates applicable

     2   federal statutory protections for religious freedom and

     3   conscious such that no part of the rule can be applied so as

     4   to -- and here I will paraphrase some of the relevant

     5   provisions at issue.      No part of a rule can be applied so as

     6   to require any individual to perform or assist in the

     7   performance of any part of a health service program if doing

     8   so would violating his religious beliefs or moral convictions,

     9   that's the Church Amendment and specifically Subsection D.

    10              No part of the rule can be applied so as to

    11   substantially burden a person's exercise of religion unless

    12   doing so is the least restricted means of furthering

    13   governmental interest.      That's the Religious Freedom

    14   Restoration Act, or RFRA.         No part of the rule can be applied

    15   so as to discriminate against any institutional or individual

    16   healthcare entity on the basis that that health care entity

    17   does not provide, pay for, provide coverage of, or refer for

    18   abortions consistent with the Weldon Amendment.                   Because the

    19   rule incorporate these laws, the Church Amendment, the Coats

    20   Amendment as well, the Weldon Amendment, and RFRA.                   It simply

    21   does not attempt to force doctors to violate their religious

    22   beliefs nor, as we have explained in our brief, does the rule

    23   prevent employers from providing their employees with

    24   reasonable religious accommodations.

    25              Third, the rule does not require any covered entity




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 50 of 110 PageID 4845
                                                                                    Page 50




     1   to perform or to provide insurance coverage for any particular

     2   medical service but instead ensures that services are provided

     3   and covered in non-discriminatory ways.                   Given this,

     4   Plaintiffs' claims stemming from the rules definition of "sex

     5   discrimination" as encompassing discrimination on the basis of

     6   termination of pregnancy are particularly unfounded.

     7              The rule does note state nor has the department ever

     8   stated that the rule requires covered entities to perform or

     9   cover abortions.     Indeed, that's consistent with the fact that

    10   rule incorporates the federal statutory protections for

    11   provider's religious beliefs that we've just discussed and

    12   with the fact that the rule does not preempt the state

    13   Plaintiffs' laws prohibiting coverage or funding of abortions.

    14   We cited these laws and yet Plaintiffs have failed entirely to

    15   address them.    Their claims concerning abortion can go no

    16   further.

    17              Indeed, given these aspects of the rule, all of

    18   Plaintiffs' allegations of irreparable injury fail.                     The crux

    19   of Plaintiffs' theory of irreparable injury is that Plaintiffs

    20   face the possibility of losing their departmental funding and

    21   that to avoid a fund cut off under the rule non-state

    22   Plaintiffs will be forced to provide medical services and

    23   health insurance coverage for services that violate their

    24   medical and religious judgment and that the state Plaintiffs

    25   will be prevented from following their own healthcare laws and




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 51 of 110 PageID 4846
                                                                                    Page 51




     1   policies.    In fact, as I've already explained, the rule does

     2   no such things.     Moreover, and this goes to both the lack of

     3   irreparable injury and the fact that Plaintiffs' claims are

     4   not ripe.

     5               Setting aside a Plaintiffs' incorrect theories about

     6   what the rule actually requires, Plaintiffs' claimed injuries

     7   are still speculative.      Rather than challenging the

     8   application of the rule in a particular instance, Plaintiffs

     9   seek to challenge aspect of the rule in the abstract.                    But

    10   without a concrete allegation of discrimination, none of the

    11   facts that an investigation into such an allegation would

    12   uncover are known, including with regard to the particular

    13   medical service or insurance coverage for such service that

    14   was refused.    For example, the medical necessity of that

    15   service for that specific patient.                  The provider's or

    16   insurer's reasons for denying the service or coverage and any

    17   relevant defenses and any facts on which those defense might

    18   turn that might under the rule's expressed terms shield the

    19   covered entity from liability.

    20               Further factual development therefore is necessary to

    21   understand whether any of the Plaintiffs are violating the

    22   rule and without that development the hypothetical

    23   possibilities of a finding of unlawful discrimination and the

    24   termination of federal financial assistance are speculative,

    25   unlike in Abbott Labs, for example, therefore, the issues here




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 52 of 110 PageID 4847
                                                                                    Page 52




     1   are not purely legal.

     2              Those aspects of this case also distinguish it from

     3   Your Honor's recent ripeness holding in the Texas' and

     4   challenge to the Department of Education interpretation

     5   concerning transgender students access to healthcare that my

     6   colleagues -- opposing counsel has already discussed this

     7   morning.

     8              I also -- I will take as one example the -- one of

     9   the examples put forward by counsel for the private Plaintiffs

    10   this morning.     With regard to physicians, a particular

    11   physician's medical judgment about the ethicacy and

    12   appropriateness of puberty blocking medication in children.

    13   It seems rather remarkable that the Plaintiffs here would seek

    14   to set forth that medical judgment devoid of any factual

    15   circumstances, devoid of any specific patient, devoid of any

    16   understanding about the need for those services or any

    17   concerns that might properly be raised, discussed, and

    18   considered in the course of an actual encounter with a patient

    19   and a provider.     Rather than await that kind of situation and

    20   understand the facts that would undergird any allegation of

    21   discrimination that might hypothetically and speculatively

    22   issue forth from that encounter, Plaintiffs are seemingly to

    23   ask the Department and/or this Court for a blanket

    24   pre-enforcement judgment that their views are appropriate.

    25              That doesn't seem consistent with how the courts




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 53 of 110 PageID 4848
                                                                                    Page 53




     1   addressed similar circumstances.                For example, in the medical

     2   malpractice realm, for example, you would not see a doctor, I

     3   don't believe, coming in and seeking from a court a blanket

     4   pre-enforcement declaration that certain of her policies and

     5   practices were valid under a state law concerning medical

     6   profession.

     7              For all of these reasons we firmly believe that this

     8   Court cannot proceed to adjudicate the merits of Plaintiffs'

     9   claims without further factual development.

    10              There's a second reason as well that Plaintiffs'

    11   claims are not justiciable and that is with regard to the

    12   specific statutory scheme under Section 1557 that would

    13   channel challenges like Plaintiffs' through an administrative

    14   process before the agency with judicial review available

    15   therefore.    That kind of scheme was addressed in the doctrine

    16   established by the Supreme Court in cases like Thunder Basin

    17   and Elgin.    We acknowledge and respect, Your Honor, that in

    18   the decision regarding the Department of Education

    19   interpretation that Texas has brought that you also rejected

    20   the Government's Thunder Basin argument.                  For the reasons

    21   stated in our briefs here and, for example, by the Highland's

    22   district court, also cited in our briefs, we respectfully

    23   disagree and we believe that Plaintiffs must press their

    24   claims not in a pre-enforcement action like this one but

    25   rather pursuant to the comprehensive scheme of administrative




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 54 of 110 PageID 4849
                                                                                    Page 54




     1   and judicial review that Congress has authorized by

     2   incorporating in Section 1557 the enforcement mechanisms under

     3   Title VI, Title IX, Section 504, and the Age Act.

     4              The administrative process under Section 1557 is

     5   designed to allow this the Department to make case-by-case

     6   determinations as to whether unlawful discrimination has

     7   occurred and in so doing to adequately assess the myriad

     8   factual and legal intricacies upon which discrimination

     9   allegations turn and that are relevant to any applicable

    10   defenses as well.     Such determinations and assessments simply

    11   are not possible on the limited record here.

    12              For all of these reasons then the Court should not

    13   reach the merits of Plaintiffs' claims.                   Plaintiffs have not

    14   established irreparable injury, Plaintiffs' claims are not

    15   ripe, Plaintiffs lack standing for many of the similar

    16   reasons, as we have explained in our briefs, and this Court

    17   lacks jurisdiction given Section 1557's comprehensive remedial

    18   scheme.

    19              Nonetheless, I will turn briefly to Plaintiffs'

    20   claims on the merits.      We again acknowledge Your Honor's

    21   conclusion in the Department of Education case that the term

    22   "sex" unambiguously refers to biological or chromosomal

    23   differences between men and women only.                   Again, we

    24   respectfully disagree and would point Your Honor to contrary

    25   conclusions reached by other courts.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 55 of 110 PageID 4850
                                                                                    Page 55




     1              But this case presents a different question.                  Here

     2   the issue is whether Congress in Section 1557 of the

     3   Affordable Care Act has specifically spoken to the issue of

     4   whether that provision's prohibition on sex discrimination

     5   reaches discrimination reaches discrimination against those

     6   whose birth assigned sex differs from their gender identity.

     7   We know from, for example, the Supreme Court's decision in

     8   Jackson that Title IX's prohibition on sex discrimination

     9   which Section 1557 incorporates is to be broadly construed

    10   because discrimination is a term that covers a wide range of

    11   unequal treatment.

    12              We know from the Supreme Court's decision in Oncale

    13   which held that Title VII's prohibition against sex

    14   discrimination encompasses same sex sexual harassment that,

    15   quote:

    16              "Statutory prohibitions often go beyond principle

    17   evil to cover reasonably comparable evils and it is ultimately

    18   provisions of our laws, rather than the principle concerns of

    19   our legislators, by which we are governed."

    20              And we know from the Supreme Court's decision in

    21   Price Waterhouse that discrimination on the basis of sex is

    22   not limited to preferring males over females or vice versa but

    23   includes differential treatment based on sex-based

    24   considerations, including sex stereotyping.                  Here Section 1557

    25   prohibits sex discrimination in federally financed health




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 56 of 110 PageID 4851
                                                                                    Page 56




     1   programs and activities but the statute does not define

     2   discrimination on the basis of sex or instruct how one's sex

     3   is to be determined in the event of a conflict between genetic

     4   or anatomical makeup and one's gender identity or in the event

     5   the different indicators point in different corrections.                       In

     6   Section 1557 therefore Congress has not directly spoken to the

     7   precise question of whether discrimination against transgender

     8   individuals is prohibited and of Chevron's second step the

     9   Department's interpretation in the rule is reasonable and

    10   certainly not manifestly contrary to the statute.

    11              Counsel for the private Plaintiffs addressed at some

    12   length this morning the Department's rationale and the rule

    13   for looking at the various statutes Section 1557 incorporates

    14   and understanding how any contours or exemptions in those

    15   statutes ought to be applied into the healthcare context.                       I

    16   think the key thing for the Court to understand is that when

    17   Section 1557 was enacted three of the four statutes that

    18   Section 1557 referenced already applied to any healthcare

    19   activities or programs that received federal funds.                   The new

    20   work, as the Department explained in the request for

    21   information and again I believe in the notice of proposed rule

    22   making, the new work that are Section 1557 was doing was in

    23   the field of sex discrimination.                Prior to Section 1557

    24   Title IX only applied to Title IX's prohibition on sex

    25   discrimination only applied to educational programs and




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 57 of 110 PageID 4852
                                                                                    Page 57




     1   activities.    When Congress enacted Section 1557 it prohibited

     2   sex now on the basis -- prohibited discrimination on the basis

     3   of sex in health programs and activities and so the Department

     4   was required in understanding what Congress was doing there

     5   to take account of the fact that Congress was extending a

     6   prohibition on sex discrimination from one field into other

     7   and to understand therefore whether and how to incorporate

     8   exemptions specific to the educational realm that the Congress

     9   had provided in Title IX.         Those same kinds of concerns were

    10   not present, for example, under Title VI because Title VI

    11   prohibition against race discrimination had already applied.

    12   So, as we've explained in our briefs and as the Department

    13   explained in the rulemaking, given significant differences

    14   between the educational context and the healthcare context,

    15   the Department reasonably determined that it would look to the

    16   specific exemptions in the Affordable Care Act itself rather

    17   than import wholesale the exemptions specific to the education

    18   context from Title IX.

    19              Your Honor, for all the reasons I've already

    20   discussed, we submit that the Department's interpretation of

    21   "sex discrimination" in the rule is reasonable under Chevron.

    22              If Your Honor reaches a contrary conclusion here, as

    23   Your Honor did in the Department of Education case, the

    24   parties agree that the Court need go no further and should go

    25   no further and we've explained that rationale in our briefs,




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 58 of 110 PageID 4853
                                                                                    Page 58




     1   such cases like Northwest Austin from the Supreme Court.

     2              In any event, Plaintiffs' spending clause argument

     3   that Mr. Nimocks touched on briefly this morning is

     4   fundamentally the same as the Chevron argument.                   We understand

     5   that the documents differ, but it's just the ways in which

     6   they've put forth that argument make clear that if this Court

     7   were to accept the Plaintiffs' Chevron argument it, of course,

     8   would not need to reach the spending clause argument.

     9              If the Court, on the other hand, were to reject the

    10   Plaintiffs' Chevron argument then we would submit that it

    11   would necessarily have to reject the same kinds of assertions

    12   about what "sex" means or meant the Plaintiffs put forward

    13   under the guise of the spending clause.

    14              Plaintiffs' remaining constitutional challenges

    15   likewise hinge on the rule's prohibition of discrimination on

    16   the basis of gender identity or on their unfounded assertions

    17   about the rule's requirements with regard to abortion.                    In any

    18   event, as we've explained in our brief, the rule does not

    19   violate the First Amendment.            It specifically does not seek to

    20   override or regulate what medical advice doctors or other

    21   healthcare providers can provide to patients or express to

    22   anyone else and Plaintiffs have not met their heavy burden

    23   under the Fifth Amendment, whether impressing a facial void

    24   for vagueness challenge or in asserting a novel substance and

    25   due process claim.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 59 of 110 PageID 4854
                                                                                    Page 59




     1              Your Honor, for all of these reasons we respectful

     2   request that the Court deny Plaintiffs' motions for

     3   preliminary injunction.       Yet, if the Court were to grant an

     4   injunction, the Supreme Court has made quite clear that it

     5   must extend no further than necessary to provide complete

     6   relief to these Plaintiffs.

     7              Mr. Nimocks respectfully I think got it precisely

     8   backward when he said that scope of any injunction must be

     9   considered regardless of the Plaintiffs before the Court.

    10   That's wrong.     The scope of any preliminary injunction must

    11   extend no further than is necessary to prevent irreparable

    12   injury to these Plaintiffs, the named Plaintiffs, that are

    13   before us today.

    14              We do not contest, as Your Honor is well aware from

    15   the Department of Education case, that in appropriate

    16   circumstances district courts do enter nationwide injunctions,

    17   but the question of -- the question here is not one of whether

    18   an injunction would apply nationwide.                     The question is whether

    19   the -- the proper question is whether it should extend to

    20   non-Plaintiffs.     And the Fifth Circuit, for example, in the

    21   Texas immigration challenge found that it was appropriate for

    22   that district court to extend relief to non-Plaintiffs because

    23   doing so, that court found, was the only way of preventing

    24   irreparable harm to the named Plaintiffs.                     Here Plaintiffs

    25   have put forward no such arguments and nor, we would




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 60 of 110 PageID 4855
                                                                                    Page 60




     1   respectfully submit, can they.              Plaintiffs simply cannot show

     2   that in order to protect their own interests, which is the

     3   relevant question before the Court if the Court were to issue

     4   an injunction, Plaintiffs cannot show that it is necessary to

     5   protect their interests to extend relief to non-Plaintiffs.

     6              With that, Your Honor, I'm happy to answer any

     7   questions either now or next.

     8              THE COURT:    Okay.      If I could just ask you a few

     9   questions.    The -- so the private Plaintiffs or at least the

    10   Franciscans and the others say that they have a categorical

    11   exclusion in their insurance policy to covering both abortion

    12   services and transition services and that they do that for

    13   religious reasons.      If they continue that policy in place

    14   after January 1 of 2017 will they be in compliance with the

    15   rule or not in compliance with the rule?

    16              MR. GROGG:    For all the reasons we've explained, Your

    17   Honor, those kinds of determinations, even with regard to the

    18   very specific provision of the rule that you're referencing

    19   which says that any categorical exclusion or limitation that

    20   is specific to all services pertaining to gender transition is

    21   facially invalid under the rule.

    22              For all the reasons we explained, however we still

    23   believe that those kinds of determinations need to be made on

    24   a case-by-case basis informed by the facts in front of the

    25   Court.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 61 of 110 PageID 4856
                                                                                    Page 61




     1               This is particularly relevant, given as Your Honor

     2   referenced, the Franciscan Alliance Plaintiffs have asserted a

     3   RFRA protection to changing their health insurance policy.

     4   Understanding whether they would succeed on RFRA claim would

     5   similarly require certain facts, specifically with regard to

     6   the least restricted means analysis and those kinds of fact,

     7   we would submit, are not before the Court.                  We have though

     8   acknowledged in our briefs that other the Plaintiffs here,

     9   Franciscan Alliance, seemingly on the basis of their

    10   allegations, has alleged having the kind of categorical

    11   exclusion or limitation that the rule prohibits and yet we

    12   would say that understanding whether that prohibition violates

    13   the rule would require additional factual development.

    14               THE COURT:   And the additional factual development

    15   you say goes to other means that might be available to provide

    16   this kind of treatment.         What do you need to know to make that

    17   decision?

    18               MR. GROGG:   To be clear, to provide coverage for

    19   these kinds of treatments after services.

    20               THE COURT:   Yes.

    21               MR. GROGG:   I think it's particular to the RFRA

    22   defense that's been asserted here and so understanding whether

    23   the rule, if it were applied, so as to require Franciscan

    24   Alliance to revise its health insurance policy.

    25               THE COURT:   Well, you say if it were applied.                You




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 62 of 110 PageID 4857
                                                                                    Page 62




     1   are telling me it does apply to require -- In other words, you

     2   are saying -- As I understand your position, you are saying

     3   that if -- and I'm going to ask them about their policy in a

     4   minute -- but if, as I understand their policy, they have a

     5   categorical exclusion for coverage for these services, you're

     6   telling me that that violates the rule on its face while in

     7   certain circumstances it might be permitted and it might not

     8   be permitted.    So why do you say -- why do you phrase it that

     9   way?

    10              MR. GROGG:   Sorry.        I -- I didn't mean to introduce

    11   confusion.    What I just meant to say was that under the least

    12   restrictive means analysis in RFRA the question is whether

    13   requiring Franciscan Alliance to change its healthcare policy

    14   is the least restrictive means of furthering a compelling

    15   governmental interest and the facts that might inform that

    16   analysis and that aren't present here would be with regard to,

    17   for example, and there are other examples as well perhaps, but

    18   whether a particular patient that had alleged that Franciscan

    19   Alliance policy was discriminatory under the rule and under

    20   that specific provision of the rule had alternative means of

    21   accessing coverage for that particular service.                   And it's

    22   these kinds of facts in that circumstance that would be

    23   required and it's those similar kinds of facts that in all the

    24   circumstances that the Plaintiffs have put forward here that

    25   would we think require additional development before these




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 63 of 110 PageID 4858
                                                                                    Page 63




     1   claims can be adjudicated.

     2               THE COURT:   The Franciscans have a policy forbidding

     3   providing abortions it sounds like.                   Can they continue their

     4   categorical policy of banning abortions after January 1, 2017?

     5               MR. GROGG:   So the January 1st 2017 date is relevant

     6   to the provisions of the rule concerning health insurance

     7   coverage, so I take it to be that that's -- that's your

     8   question.

     9               THE COURT:   Okay.      Well, let me ask you this.            The

    10   rule was promulgated, what, May 16th, 2016?

    11               MR. GROGG:   That's correct.

    12               THE COURT:   Is that right?               Okay.

    13               MR. GROGG:   Yes, sir.

    14               THE COURT:   So from May 16, 2016, forward can the

    15   Franciscans categorically ban abortion-related procedures?

    16               MR. GROGG:   Right.       I just wanted to clarify because

    17   I do think generally it's useful to be rather specific about

    18   the rules requirements with regard to providing services and

    19   providing coverage.

    20               THE COURT:   Yes.     I'm sorry.

    21               MR. GROGG:   But as I said, actually in this

    22   particular instance, Your Honor, it's academic.                   The rule does

    23   not state and the Department has never stated that the rule

    24   requires any covered entities to provide or perform abortions.

    25   In this regard --




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 64 of 110 PageID 4859
                                                                                    Page 64




     1              THE COURT:   Even if they provide D&C and D&E in other

     2   contexts, non-abortion, non-termination of pregnancy context?

     3              MR. GROGG:   That's right.               I think again it's also

     4   distinctly relevant to this inquiry that the rule incorporates

     5   existing federal statutory provisions like the Weldon

     6   Amendment that say that no -- We've quoted the language in our

     7   brief, Your Honor, but that would ensure that the rule by its

     8   own terms cannot be applied in the ways that you've just

     9   described and the Plaintiffs alleged.

    10              THE COURT:   All right.            And so -- But as it relates

    11   to their provision of treatment services related to gender

    12   transition, a categorical ban for that kind of treatment would

    13   be barred by the rule?

    14              MR. GROGG:   So that -- that is not --

    15              THE COURT:   For the Franciscans.

    16              MR. GROGG:   For Franciscan Alliance.               So again, here

    17   I think it's important to distinguish between the rule's

    18   effects with regard to the provision of services and the

    19   provision for health insurance coverage.

    20              THE COURT:   I understand.               I'm asking about services.

    21              MR. GROGG:   Services.           So while the rule does have a

    22   categorical -- say that any categorical health insurance

    23   exclusion for gender transition services is a facial violation

    24   of the rule, absent applicable religious defense, the rule

    25   does not have a parallel -- parallel provision in the regard




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 65 of 110 PageID 4860
                                                                                    Page 65




     1   of -- with regard to provision of services.                   And so this is

     2   where --

     3               THE COURT:   Can you say that one more time?

     4               MR. GROGG:   Sure.      I'm sorry.            It was my fault -- my

     5   fault for swallowing my words.              The rule does in the provision

     6   of health -- with regard to the provision of health insurance

     7   coverage say that a categorical ban is a facial violation of

     8   the rule.    And I'll pause there for a second just to note that

     9   the Department has explained its rationale there and the

    10   Plaintiffs we would say mischaracterize what the Department's

    11   rationale is.     That provision of the rule concerning health

    12   insurance coverage understands that if the healthcare -- if

    13   the healthcare policy on its face singles out a particular

    14   kind of treatment for an exclusion or limitation that that is

    15   evidence of discrimination on its face.

    16               Switching though to Your Honor's question which is

    17   about the provision of services related to gender

    18   transition --

    19               THE COURT:   But hold on.             I'm sorry you switched --

    20   I'm sorry for you to switch my questions.                   Stay that again.      A

    21   categorical exclusion of treatment is evidence on its face of

    22   discrimination?

    23               MR. GROGG:   A categorical exclusion of -- in a health

    24   insurance policy --

    25               THE COURT:   In a policy.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 66 of 110 PageID 4861
                                                                                    Page 66




     1              MR. GROGG:   Yes.

     2              THE COURT:   All right.

     3              MR. GROGG:   For providing transition-related -- it's

     4   all transition-related services.                So, for example, Mr. Nimocks

     5   referenced a declaration that the State Plaintiffs filed at I

     6   think ten thirty or eleven p.m. last night with regard to the

     7   Texas State Employees Health Benefits Program.                   We, of course,

     8   have not quite had ample time to review that declaration and

     9   yet you will note that the declaration speaks specifically to

    10   Texas's health benefits plans exclusion with regard to

    11   services pertaining to gender transition surgery and is not,

    12   according to the declaration or the declaration rather is

    13   silent with regard to other treatments for gender dysphoria

    14   including counseling and hormone therapy and things like that.

    15   So it seems to us that this then confirms that Texas has not

    16   alleged having the kind of categorical band in health

    17   insurance coverage that the rule prohibits.

    18              In services the rule does not have a similar

    19   prohibition on categorical bans.                The rule rather requires the

    20   standard kind of analysis that would go into any claim of

    21   discriminatory treatment and would look to -- If a patient

    22   came to a Franciscan Alliance hospital seeking some aspect of

    23   gender transition services and if the Franciscan Alliance

    24   hospital declined to provide those services -- And again,

    25   these are all hypotheticals at this point, no allegations like




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 67 of 110 PageID 4862
                                                                                    Page 67




     1   these are actually before the Court in this case -- then the

     2   Department would look to understand whether Franciscan indeed

     3   provides similar kinds of services in other circumstances and

     4   it would required an nuanced fact-specific analysis in coming

     5   to understand whether that particular complainant, that

     6   particular patient, has adequately alleged discrimination

     7   under the rule and under Section 1557.

     8              THE COURT:   And so if the Franciscans have a

     9   religious belief that providing transition related services

    10   designed to change the sex or the gender of the patient, they

    11   have a religious belief against that and they ban all services

    12   related to that -- Now, they provide similar therapies and

    13   similar medicines in other circumstances but not for the

    14   purposes of transitioning, that a categorical ban by any

    15   member of their hospital system in doing that for religious

    16   beliefs, can they leave the courtroom today with a commitment

    17   from you that that categorical ban would not subject them to

    18   either liability or put them in violation of the rule?

    19              MR. GROGG:   I don't believe that on the present

    20   record either we or the Court have enough facts to understand

    21   how -- whether a violation of Section 1557 has been adequately

    22   stated.   We are in sort of a bizarre posture here where the

    23   Plaintiffs are attempting to show that their policies are

    24   discriminatory under the rule and this Court and the

    25   Department is put in the position of trying to understand




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 68 of 110 PageID 4863
                                                                                    Page 68




     1   whether those allegations are sufficient.                  But outside the

     2   context of a particular factual scenario which would take into

     3   account the specific service that was declined, any reasons

     4   given for that service --

     5              THE COURT:   But don't we know the reasons that they

     6   are declining them if they are saying that it violates our

     7   religious tenants, our sincerely held religious beliefs, don't

     8   we know the reasons that they are declining them?

     9              MR. GROGG:   So we certainly understand certain

    10   aspects of Franciscan's religious beliefs from what they've

    11   put forward before this Court.              That's correct.       With regard

    12   to other reasons, I was referring to the Plaintiffs' and

    13   counsel's indication of medical judgment.

    14              THE COURT:   But just -- that's a different question

    15   than I asked --

    16              MR. GROGG:   On the original question only Your Honor

    17   is asking.    Yes, I still think that the Department and the

    18   Court would need to look to what the particular service was,

    19   what the patient's provider had said about the medical

    20   necessity of that for that patient and all of the

    21   circumstances surrounding an allegation of actual

    22   discrimination, an allegation of actual -- an actual violation

    23   of the rule and those kind of facts are just simply not before

    24   the Court right now.

    25              THE COURT:   So if the patient or the patient's other




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 69 of 110 PageID 4864
                                                                                    Page 69




     1   advisors conclude that this patient in needs transition

     2   services and that patient goes to the Franciscans and the

     3   Franciscans say we do not do this, period, categorically, it

     4   is against our religion, what other facts do you need to know

     5   to determine whether they would be in violation of the rule or

     6   not?

     7              MR. GROGG:   So I think it would hinge on the

     8   particular service or circumstance.                   So if --

     9              THE COURT:   Well, but they are you saying it's any

    10   service.    Any -- We will provide no service --

    11              MR. GROGG:   Sure.       And so we need to understand what

    12   kind of services they do provide in other sets of

    13   circumstances.     The Plaintiffs have --

    14              THE COURT:   But why is that important?

    15              MR. GROGG:   Because the question under Section 1557

    16   and the rule is whether services have been provided in a

    17   discriminatory manner, whether services have been denied or

    18   limited on account of sex and in understanding that you would

    19   need to have a comparator.          You would need to understand how

    20   Franciscan would provide services under different

    21   circumstances.

    22              Plaintiffs have focused repeatedly on an example

    23   given in the rule makings regulatory impact analysis section

    24   with regard to his direct needs that is meant to provide an

    25   example of certain policy changes that might need to happen.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 70 of 110 PageID 4865
                                                                                    Page 70




     1   But again, I think -- and sorry to repeat myself, Your Honor,

     2   but there are -- I think this Court is well aware from facing

     3   any number of cases involving discrimination how fact

     4   intensive those cases can be and all of the facts that would

     5   attend an actual complainant coming before the Department or

     6   in a private lawsuit and alleging that one of the of

     7   Plaintiffs here had acted in a discriminatory manner would

     8   certainly inform application of the rule in those

     9   circumstances.

    10              THE COURT:   What sort of guidance goes the rule, the

    11   preamble to the rule, or anything else that you have produced

    12   provide the private Plaintiffs with sufficient information for

    13   them to make a decision on whether post January 1 their

    14   insurance policy, which categorically excludes this, would be

    15   in violation of the rule?

    16              MR. GROGG:   I would point Your Honor to the rule's

    17   specific incorporation of RFRA and that goes both with regard

    18   to the obvious points that RFRA would apply under these

    19   circumstances and with regard to any assurances that the

    20   Plaintiffs might have to make with regard to their compliance

    21   under Section 1557 and the rule.                The rule contemplates

    22   addressing those kinds of issues and questions on a

    23   case-by-case basis as the Department made clear throughout the

    24   rule making.

    25              THE COURT:   But what they are saying in their briefs




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 71 of 110 PageID 4866
                                                                                    Page 71




     1   and what the private Plaintiffs have said today is they need

     2   to know now whether they will be in violation of this rule or

     3   not and they want a ruling by next week or the week after and

     4   so what can they look to now to determine whether if they keep

     5   this policy in place that their religious freedom claim will

     6   protect us?

     7              MR. GROGG:   Again, without repeating myself, I feel

     8   that these kinds of questions often come up before courts

     9   where covered entities would seek an advanced ruling on

    10   whether their conduct is or is not in violation of any given

    11   law and the doctrines of ripeness and standing, and in this

    12   particular posture irreparable injury, prevent courts from

    13   litigating those questions until a concrete dispute arises.

    14              THE COURT:   Okay.       And so that's -- I mean, that's --

    15   essentially, your view is that, at least as it relates to the

    16   Franciscans and perhaps special imposition of the APA, that

    17   they need to either stand on their currents policy, the

    18   current coverage, which they believe violates their religion

    19   and wait to see if they're sued or they need, if they're

    20   worried about it, if they are worried about losing the billion

    21   dollars in federal funding, they need to change the policy.

    22              MR. GROGG:   Yes, with just two caveats, if I can add

    23   them quickly.    One is we'd note that the statutes themselves

    24   that are incorporated in Section 1557 include what's called a

    25   pinpoint provision with regard to the termination of federal




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 72 of 110 PageID 4867
                                                                                    Page 72




     1   financial assistance, so the Plaintiffs have come forward

     2   saying that the states stand to lose all of their Medicaid and

     3   Medicare funding, for example, and ditto with -- the same with

     4   the private Plaintiffs.       The statute instead sets forth a much

     5   more tailored analysis that would look to terminate any

     6   federal financial assistance prospectively only and again it's

     7   the conclusion of a lengthy administrative process designed to

     8   understand the kinds of facts that we've been describing this

     9   morning.

    10              But anyway, any termination of any federal financial

    11   assistance would be limited to the particular entity that was

    12   found to be discriminating, so I just want to make clear that

    13   the assertions by Plaintiffs of a potential loss of all

    14   federal financial assistance are not only speculative for the

    15   reasons that we've described but also just are not consistent

    16   with the pinpoint provision and the statute provision.

    17              THE COURT:   Will you address Mr. Nimocks's argument

    18   about the displacing of the state statute or the state's

    19   control of medical standards of conduct?

    20              MR. GROGG:   Certainly.

    21              THE COURT:   Do you believe that the rule supercedes,

    22   for instance, the Occupational Code and then the other codes

    23   that he referenced both in his writing and then some today

    24   here?

    25              MR. GROGG:   It's -- The Department never set out to




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 73 of 110 PageID 4868
                                                                                    Page 73




     1   establish a national standard of care with regard to any issue

     2   in this rulemaking.     The Plaintiffs' theory, to the contrary,

     3   rests entirely on a discussion in the rulemaking that we've

     4   already described somewhat this morning explaining that

     5   provision of the rule that prohibits any categorical

     6   exclusions or limitations for gender -- transgender services

     7   in the health insurance context.                And the Department did

     8   acknowledge in the context of that discussion and again in

     9   explaining why in the health insurance realm it viewed any

    10   facial categorical bans on all coverage for gender transition

    11   services as discriminatory.           But the rule does not do what

    12   Mr. Nimocks asserted that it does.                  It does not purport to

    13   override medical judgment.          It specifically respects Medical

    14   judgment and scientific reason.               It does not purport to tell

    15   doctors that they are prevented from advising their patients,

    16   rather it ensures that they are able to advise their patients

    17   without any interference from discrimination.                  So, no, Your

    18   Honor, the simple answer is that this rule does not establish

    19   a national standard of care.

    20              THE COURT:   Mr. Nimocks says that in Texas the --

    21   either the medical board or the Occupational Code provide that

    22   a doctor's medical judgment prevails, that that's the driving

    23   factor in determining whether treatment should be provided or

    24   not provided and then you said in your argument, I wrote down

    25   that you said medical judgment or science can justify




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 74 of 110 PageID 4869
                                                                                    Page 74




     1   distinction.     So is -- Am I misunderstanding what you have

     2   said?   In other words, is there a conflict between what he is

     3   saying in terms of medical judgment by the physician's

     4   controls and you saying medical judgment by the physician can

     5   justify distinction?

     6              MR. GROGG:   I understand the question.                I think it's

     7   a little difficult for me to make a sort of a clearcut

     8   conclusive answer on the basis of what we've seen of these

     9   state laws.     That's again because the rule never purported to

    10   set out a national standard of care and the rule instead

    11   respects medical and scientific judgment.                  I note again just

    12   by analogy, for example, the medical malpractice realm.                    It

    13   seems that what Mr. Nimocks is saying and what the rule is

    14   saying are compatible in terms of protecting medical judgment

    15   and yet understanding how it applies in any given particular

    16   circumstance.     I don't hear Mr. Nimocks to be saying that in

    17   any, for example, medical malpractice case in the State of

    18   Texas that if a doctor says my medical judgment told me that,

    19   you know, X was the appropriate standard of -- or course of

    20   treatment here, that that's the end of inquiry and the entire

    21   case goes away.

    22              So, again, it's hard for me to judge but on the basis

    23   what of what I've understood from the state party's briefs and

    24   what Mr. Nimocks said this morning, I don't see a conflict

    25   between those laws and a rule that did not purport to set out




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 75 of 110 PageID 4870
                                                                                    Page 75




     1   a national standard of care in this field or others.

     2               THE COURT:   So if a Texas physician believes

     3   medically, scientifically, that these conditions are never --

     4   should never be treated in a medical fashion, that there

     5   should never be transition treatment services, transition

     6   related services, they should only be dealt with by

     7   psychologists and psychiatrists, would he be in violation of

     8   the rule?

     9               MR. GROGG:   I think it's very difficult to image a

    10   doctor coming forward and saying under all circumstances with

    11   any patient given -- presenting in front of me of any

    12   characteristics, any age --

    13               THE COURT:   Can I stop you there?

    14               MR. GROGG:   Sure.

    15               THE COURT:   Did you not get any comments from

    16   physicians saying that that was their belief?

    17               MR. GROGG:   I -- I'm sorry, Your Honor.               I don't

    18   know.   I -- I can get further information for the Court, if

    19   that would be useful, but --

    20               THE COURT:   Well, you said you can't image and I'm

    21   just wondering if you've got physicians saying that you ought

    22   to be able to imagine --

    23               MR. GROGG:   It would seem that the ways in which the

    24   rule protects medical and scientific judgment accord with how

    25   physicians would approach applying their medical and




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 76 of 110 PageID 4871
                                                                                    Page 76




     1   scientific judgment, i.e. on a case-by-case basis, given the

     2   particular patients before them, given the particular

     3   symptoms, the particular descriptions that the patient is

     4   providing.

     5               THE COURT:   Would a physician be able to say under no

     6   circumstances will I engage in this type of treatment services

     7   on anyone under the age of 18, that's my medical judgment, my

     8   medical belief, under the sage of 18, while they are juvenile?

     9               MR. GROGG:   Certainly.           And standing here before you

    10   as a non-doctor, I can certainly understand the ways in which

    11   that medical judgment would be, might be appropriate.                    The

    12   rule in its application on a case-by-case basis would address

    13   that particular circumstance and seek to understand how the

    14   physician applied his or her medical judgment in that

    15   scenario.    So I -- the -- In the same way that I think blanket

    16   pre-enforcement declarations about what conduct is or is not

    17   discriminatory are difficult for the agency and the for the

    18   Court to make in the context of this record at this stage and

    19   in this case, which again does not involve an allegation by a

    20   patient, for example, that any of these Plaintiffs have

    21   engaged in discriminatory behavior under the statute or the

    22   rule.

    23               For all of those reasons --

    24               THE COURT:   And that would -- Your view in that

    25   regard would apply even if I took it from 18 to 8, a physician




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 77 of 110 PageID 4872
                                                                                    Page 77




     1   says categorically my medical belief is that I will not under

     2   any circumstances provide treatment related services for

     3   anybody under 8 years old?

     4              MR. GROGG:   Where I was going with this was to say

     5   that I think that assessing a claim of discrimination under

     6   those circumstances would quite clearly pay careful attention

     7   to the medical judgment asserted.                 I as a non-doctor --

     8              THE COURT:   But it wouldn't put the medical judgment

     9   as the primary driver --

    10              MR. GROGG:   I think -- I mean, I think in the way a

    11   discrimination case or discrimination claim would unfold the

    12   medical judgment would absolutely be the primary driver there.

    13   You know, again, this is all hypothetical, so it's rather --

    14              THE COURT:   I understand.

    15              MR. GROGG:   -- difficult to speculate and again it

    16   undergirds the kinds of inquiries that Plaintiffs are asking

    17   this Court to make and the difficulties associated with them.

    18   But the way that the hypothetical Your Honor has posited would

    19   occur I guess would be if a patient came into -- an 8 year old

    20   patient came in to a physician --

    21              THE COURT:   Well, it would be parents bringing the 8

    22   year old --

    23              THE INTERPRETER:       Parent and child came in to a

    24   physician and the patient said or the parent said that the

    25   patient was presenting symptoms of gender dysphoria, that




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 78 of 110 PageID 4873
                                                                                    Page 78




     1   would begin a lengthy and vitally important dialog between the

     2   physician, the patient, the parent where the physician under

     3   the rule would have every freedom that the patient -- excuse

     4   me -- that the provider had before Section 1557 was enacted

     5   and before the rule became applicable to explain all of the

     6   valid scientific and medical reasons why certain courses of

     7   treatment might be appropriate and why others absolutely would

     8   not be an appropriate.      We do not -- The Department does not

     9   intend the rule to intrude on that process but rather to

    10   ensure that throughout in that example that Your Honor has

    11   posited or in any number of others that the application of

    12   that judgment is not interfered with by unlawful

    13   discrimination.

    14              THE COURT:   All right.            Were categorical exclusions

    15   of this nature, either for insurance coverage or for treatment

    16   services, permitted when Medicare and Medicaid was first

    17   enacted?

    18              MR. GROGG:   I can't speak to all law.                I may not

    19   even -- and I apologize, Your Honor, be able to the speak to

    20   all federal law, but the -- I think where Your Honor is going

    21   with this would run into the fact that until Section 1557 was

    22   enacted as part of the Affordable Care Act in 2010, there was

    23   no prohibition against -- federally prohibition against sex

    24   discrimination in federally financed healthcare.                   Title IX --

    25              THE COURT:   Let me ask you this then.                Before May of




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 79 of 110 PageID 4874
                                                                                    Page 79




     1   2016 were the Franciscans or even the state, were they in

     2   compliance with 1557 in terms of the insurance coverage that

     3   they provided?

     4               MR. GROGG:   Because Section 1557's prohibition

     5   against sex discrimination in federally financed healthcare

     6   went into law when the Affordable Care Act was passed in

     7   2010 --

     8               THE COURT:   Right.

     9               MR. GROGG:   -- certainly Plaintiffs had every

    10   opportunity, pursuant to the private causes of action that the

    11   Department has recognized Section 1557 incorporates to assert

    12   that any such insurance policy with a categorical exclusion

    13   was unlawful under the statute.               Plaintiffs have not indicated

    14   to us or to the Court, I don't believe, that any such actions

    15   came forward.

    16               THE COURT:   So you believe that before May of 2016,

    17   that this year, that the categorical exclusion that all of the

    18   Plaintiffs appear to have, I am going to ask them about that

    19   in a minute --

    20               MR. GROGG:   And we would certainly contest that,

    21   but --

    22               THE COURT:   Okay.      That's why I need to ask them

    23   that.     But let's just assume -- well, the Franciscans for

    24   sure; right?

    25               MR. GROGG:   Right.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 80 of 110 PageID 4875
                                                                                    Page 80




     1              THE COURT:   So let's just stay with the Franciscans.

     2              MR. GROGG:   Sure.

     3              THE COURT:   Before May of 2016 they were not in

     4   compliance with 1557?

     5              MR. GROGG:   With --

     6              THE COURT:   With the categorical exclusion.

     7              MR. GROGG:   It is certainly the case that the rule --

     8   and that provision of the rule becomes effective, as Your

     9   Honor has noted, on January 1st, 2017, that the rule has made

    10   such categorical exclusions unlawful.                     Whether such

    11   categorical exclusions were unlawful prior to the passage of

    12   the rule I think would depend upon how private Plaintiffs or

    13   on potentially I guess HHS in its enforcement authority would

    14   have interpreted sex discrimination under the statute.                    But

    15   Plaintiffs I think quite conspicuously here have not

    16   challenged the statute and to the extent that Your Honor's

    17   questioning is related to the spending clause claims, noting

    18   again that the parties seem to agree that depending on Your

    19   Honor's approach under the APA it's not necessary and perhaps

    20   not prudent even to reach the spending clause claim, but

    21   there's a particular oddity here in that the Plaintiffs have

    22   not challenge the statute and instead have only challenged the

    23   regulation and yet they're -- they're raising the contention

    24   that the regulation violates or is in excess of Congress's

    25   spending power.     It's sort of doctrinally a little difficult




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 81 of 110 PageID 4876
                                                                                     Page 81




     1   and Plaintiffs have certainly I don't believe come forward

     2   with any case where a regulation has been struck down under

     3   this -- a regulation that is of course executive action has

     4   been struck down under the spending clause.

     5              THE COURT:   All right.            Okay.       Does the rule

     6   incorporate the religious exemptions in Section 504 or

     7   Title -- some of the other -- where is my --

     8              MR. GROGG:   You mean the other statutes --

     9              THE COURT:   Yes.

    10              MR. GROGG:   -- that Section 1557 incorporates the Age

    11   Act, Section 504, Title XI?

    12              THE COURT:   Right.        I've misplaced the statute.              I've

    13   got it up here somewhere.

    14              MR. GROGG:   Yeah.       So -- And I can reference the

    15   specific provision of the rule, but for the reasons that we've

    16   discussed and explained, the Department did, given that those

    17   statutes, those three other statutes already applied to

    18   federal financed activity -- healthcare activities and

    19   programs, the Department did bring those other exemptions in,

    20   given that they already had been applied to federally financed

    21   healthcare programs and activities.                   Title IX presents a

    22   different question because until the Affordable Care Act

    23   passed the prohibition on sex discrimination did not apply

    24   broadly to all federally financed healthcare programs and

    25   activities but there's a specific provision of the regulations




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 82 of 110 PageID 4877
                                                                                    Page 82




     1   that addresses any exceptions under Title VI, the Age Act, and

     2   Section 504.

     3              THE COURT:   But is there an interpretive distinction

     4   to make from the fact that you have done that in the other

     5   provisions and you specifically did not in the Title IX

     6   provision?     Is it limited to just because Title IX applied to

     7   the education context or is there something more to take,

     8   there's something -- there's some less protection to at least

     9   the private Plaintiffs than there is under the other

    10   provision?

    11              MR. GROGG:   So I -- The agency has explained in the

    12   rulemaking why differences between the education context and

    13   the healthcare context necessitated different approach,

    14   including with regard to people's access to educational

    15   institutions, their choices to attend religious educational

    16   institutions, but again I think the sort of fundamental point

    17   is that those -- that any statutory exemptions that had

    18   applied in the Title VI, Section 504, and the Age Act contexts

    19   already also applied to the federally financed healthcare

    20   activities and programs Section 1557 reaches and so Title --

    21   bringing the prohibition on sex discrimination from Title IX

    22   into the healthcare context required a more nuanced analysis.

    23              THE COURT:   And remind me of why the choice in

    24   education is different than the choice in healthcare

    25   provision.




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 83 of 110 PageID 4878
                                                                                    Page 83




     1              MR. GROGG:   The agency explained that particularly

     2   this question applied -- I'm sorry -- this analysis applies

     3   generally but it may be particularly acute in emergency

     4   circumstances.

     5              THE COURT:   Are there emergency circumstances of

     6   transition related treatment?

     7              MR. GROGG:   Not -- Standing here as a lawyer and not

     8   a doctor, not that I know of, although I can imagine perhaps a

     9   situation where someone who was undergoing gender transition

    10   and, for example, had been prescribed hormones that were

    11   required to be taken, you know, on a daily basis if that

    12   patient was an emergency situation and brought into a hospital

    13   for extended treatment there might be a question about whether

    14   those hormones would need to be provided during the course of

    15   that treatment.     But again, it's hard for me as a non-doctor

    16   to speculate on that.

    17              The basic point though about the difference between

    18   the healthcare and education context is as explained by the

    19   agency there is, you know, often a -- a choice.                   In fact, I

    20   would imagine typically a choice on the part of a parent, of a

    21   child, to attend a religious educational institution, in other

    22   words, a sort of knowing decision made that -- where all the

    23   relevant factors can be considered.                   In the healthcare context

    24   it's rather different.      There's often not, and the agency

    25   looked at this, too, particularly in the context of the number




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 84 of 110 PageID 4879
                                                                                    Page 84




     1   of healthcare mergers, hospital mergers that have resulted

     2   from the Affordable Care Act.             It may well be that there is

     3   not a choice on the part of a patient to go to a religious

     4   hospital or a non-religious hospital and so there is not

     5   the -- there's not the same dynamic the agency explains that

     6   would motivate Congress to provide those kinds of exceptions

     7   in specifics to the educational realm as would -- you know,

     8   and that Congress did not provide those exceptions in the

     9   Section 1557 statute specifically.

    10              THE COURT:   But don't you -- Doesn't that argument

    11   lag a little bit, given that you in your regulation have

    12   recognized that Title IX is different, that it applies, of

    13   course, to education facilities, and you provide in your

    14   definitions that where Title IX uses the phrases "student,"

    15   "employer," and one other that's escaping me, we now replaced

    16   that with "individual," and so don't you by regulation take

    17   care of that problem?

    18              MR. GROGG:   Well, I think that that speaks to

    19   the sort of nuanced careful way in which the Department

    20   approached Section 1557's new work of bringing prohibition on

    21   sex discrimination into the healthcare context.                   Section 1557

    22   incorporates the grounds prohibited under Title IX, Title VI,

    23   the Age Act, Section 504, and so it's up to the agency to

    24   understand how to implement that statutory requirement in, you

    25   know, the particular context of healthcare programs and




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 85 of 110 PageID 4880
                                                                                    Page 85




     1   activities and so in understanding the grounds that Title IX

     2   prohibits discrimination on the basis of the agency certainly

     3   looked to the ways in which any words in that statute might

     4   have to be interpreted somewhat differently in the specific

     5   healthcare context and again looked to the specific exemptions

     6   in the statutory scheme at issue here, the Affordable Care

     7   Act.   Section 1557 did not add any new -- add an exception in

     8   any regard and so the agency had to take a nuanced approach.

     9              THE COURT:   Okay.       Let me ask you this.           I just have

    10   a question on the definition section 92.4.

    11              MR. GROGG:   Uh-huh.

    12              THE COURT:   We defines "sex stereotypes" to include

    13   gender -- gendered expectations related to the appropriate

    14   roles of a certain sex.       Is "sex," there a certain sex?               Is

    15   that a binary view of the term "sex" in this definition?

    16              MR. GROGG:   I don't think so necessarily, Your Honor.

    17   I think the definition of "sex stereotyping" and the inclusion

    18   of "sex stereotyping" and "gender identity" is ground in --

    19              THE COURT:   Well, I understand the "sex stereotyping"

    20   generally.    I'm saying in your definition the very last word

    21   is the word "sex" and are you saying there that that is not a

    22   binary definition of sex?

    23              MR. GROGG:   I think not.

    24              THE COURT:   Okay.

    25              MR. GROGG:   I think that it speaks to any number of




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 86 of 110 PageID 4881
                                                                                      Page 86




     1   ways on which sex can be determined.                      Is sex determined at

     2   birth?   Is it determined on the basis of --

     3              THE COURT:   And how does sex get assigned at birth?

     4              MR. GROGG:   It's an interesting and sometimes with

     5   certain newborn children difficult question.                      There is

     6   therefore -- I think this underscores the ways in which

     7   Congress has not spoken to the exact question at issue here.

     8   So, for example, in the G.G. case before the Fourth Circuit

     9   with which Your Honor is aware, that Court noted that there

    10   was a difference between the gender reflected on G.G.'s

    11   driver's license and the gender reflected on G.G.'s birth

    12   certificate, I think.      And it's these kinds of scenarios --

    13              THE COURT:   But I'm just asking as it relates to the

    14   birth certificate how does that get assigned?                      Is there a

    15   uniformed which in which that is assigned?

    16              MR. GROGG:   I'm not aware, Your Honor.                   I don't know.

    17   My guess is that there are particular state codes that would

    18   determine that that would look to the medical judgment of the

    19   medical providers in understanding that, but I'm not -- I'm

    20   not aware.

    21              THE COURT:   Okay.       I'm sorry.              I'm going long and

    22   I've kept you long.     Anything else you would like to say that

    23   I've not given you a chance to say?

    24              MR. GROGG:   I'd like to conclude, Your Honor, by just

    25   reaffirming that we are here on Plaintiffs' motions for




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 87 of 110 PageID 4882
                                                                                    Page 87




     1   preliminary injunction --

     2               THE COURT:    Yes.

     3               MR. GROGG:    -- an extraordinary remedy.                If the Court

     4   were inclined to reach the merits, notwithstanding our

     5   arguments to the contrary, we would assert the Court's

     6   injunction should be narrowly tailored specific to prevent any

     7   alleged irreparable injuries pending adjudication on the

     8   merits.

     9               THE COURT:    Thank you very much.

    10               MR. GROGG:    Thank you very much, Your Honor.

    11               THE COURT:    So who wants --

    12               MR. RIENZI:    May I?

    13               THE COURT:    Yes.    Very good.              Can I just ask you some

    14   questions before you --

    15               MR. RIENZI:    You're the Judge, Your Honor.                You can

    16   do it.

    17               THE COURT:    I know you get the final word, and so

    18   just let me get a few questions out of the way and then I will

    19   give you uninterrupted rebuttal argument.                    But I am kind of

    20   running out of time.

    21               Is it true that the Franciscans categorically ban

    22   through their insurance coverage all transition-related

    23   services?    Coverage.

    24               MR. RIENZI:    Yes, it's true.                It's in Sister Jane Ray

    25   Cline's declaration and it is true not only for insurance.




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 88 of 110 PageID 4883
                                                                                    Page 88




     1   But Mr. Grogg said he wasn't aware of doctors who would have a

     2   categorical view on this.         Sister Jane Ray's declaration

     3   attaches Franciscan's policy.             It's categorical they won't

     4   provide.    The CMDA declaration from Dr. Stevens attaches

     5   CMDA's policy.     It's categorical.              They think it's always

     6   wrong.

     7              THE COURT:    Okay.      That was my next question --

     8              MR. RIENZI:    So yes.

     9              THE COURT:    -- was CMDA.

    10              MR. RIENZI:    Yes.      And also the declaration for Dr.

    11   Hoffman who primarily -- primarily or exclusively, I forget,

    12   I'd have to go look -- treats children says if children needed

    13   it for some medical problem like precocious puberty, yes, I

    14   do, but I would not do it for a child to stop normal onset of

    15   puberty for gender transition period -- gender transition

    16   period full stop, so the fact of the matter is:                   Yes, yes,

    17   yes, the private Plaintiffs here say we have categorical views

    18   that we can't do this.

    19              THE COURT:    And the same for abortion?

    20              MR. RIENZI:    And the same for abortion coverage.

    21              THE COURT:    Yes.

    22              MR. RIENZI:    Coverage and treatment.

    23              THE COURT:    And CMDA as well.

    24              MR. RIENZI:    CMDA as well.               I don't know if their

    25   abortion statement is attached but I am 99.99% sure CMDA has a




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20            Page 89 of 110 PageID 4884
                                                                                        Page 89




     1   blanket we think abortion is wrong policy.

     2               THE COURT:     If you would just follow up and make sure

     3   that's there because I'm not sure.

     4               MR. RIENZI:     Yes.

     5               THE COURT:     CMDA is at risk of what in terms of --

     6   Are they at risk of financing?               Because you have clearly

     7   identified financing that Franciscans are at risk of?

     8               MR. RIENZI:     Yes.

     9               THE COURT:     What about CMDA?

    10               MR. RIENZI:     SO CMDA is different.                 CMDA is an

    11   association of doctors.        They are not on their own what's

    12   called a covered entity under this rule which I think we all

    13   sort of blew past.        It's in the briefs.                But to be a covered

    14   entity you have to receive federal financial assistance in

    15   some way.    The Government in the rule said that they expect

    16   virtually every doctor in the country to be a covered entity.

    17   So CMDA is a just an association of doctors.                      It is not itself

    18   a covered entity.        It doesn't on it's own receive federal

    19   funding.    It is making claims on behalf of its members, so

    20   it's raising an associational claim on behalf of its members.

    21               THE COURT:     Okay.     All right.              Thank you.

    22               I'll ask that of the state.                    In terms of the

    23   provision of actual services, abortion services, abortion

    24   related services or transition related services, how does the

    25   rule impact you or -- I guess you're impacted -- how are you




                                    DENVER B. RODEN, RMR
                                     United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20            Page 90 of 110 PageID 4885
                                                                                     Page 90




     1   impacted now since that part of the rule would have been in

     2   effect on May 16 and May 26 of 2016?

     3               MR. RIENZI:     Sure.      So we're impacted by the rule

     4   because the Government's rule says we can't discriminate based

     5   on gender identity and it makes clear over-and-over again that

     6   the Government understands refusal to provide gender

     7   transition, including categorical refusal, to be

     8   discrimination.

     9               Now, one of the distinctions Mr. Grogg offered you

    10   was he said, Well, we said that clearly about the refusal to

    11   give insurance coverage, but that is -- that is

    12   discrimination, but we haven't said that about providing the

    13   services.    Your Honor, that doesn't even pass the rational

    14   basis test; right?        In other words, if it is discriminatory to

    15   say I will never pay money for someone's gender transition,

    16   how on earth can they come back and say that they don't think

    17   it's discrimination to say I will provide services?                    Either

    18   it's discriminatory to exclude them or it's not, but it's, at

    19   the very least, arbitrary to say, Well it is discriminatory if

    20   you exclude them in insurance but it's not discriminatory over

    21   here.   And the rest of the rule provides several examples

    22   which I quoted earlier to tell us what do they mean by

    23   "discrimination"; right?         And they mean if they provide

    24   hysterectomies for one reason but not gender transition they

    25   think that's discrimination.             They've said that and they have




                                    DENVER B. RODEN, RMR
                                     United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 91 of 110 PageID 4886
                                                                                       Page 91




     1   said that they expect the rule to be interpreted to have the

     2   maximum effect possible, that they wrote what they wrote in

     3   order to guide covered entities and tell us what to do.                         So

     4   our understanding is that under the rule we violate the rule

     5   when we refuse to do this and when we do that we are creating

     6   liability for ourselves.

     7               I appreciate Mr. Grogg's pointing to the pinpoint

     8   provision, but that's not the only provision; right?                      The

     9   directors are allowed to get whatever remedies he or she

    10   thinks are just; right, necessary to remedy the violation.                           We

    11   have to make statements and false claims liability could come

    12   with treble damages including recoupment of the money they

    13   have given us in the past.          So I'd love it if it's pinpointed

    14   and set to a small thing and it's just going forward but

    15   that's just not -- their authority is broad.                      That's not the

    16   authority in the rule.      There authority is broader than that

    17   and therefor the chill and the danger to us are broader than

    18   that.    Every day our doors are open.                    We are at risk of

    19   generating claims and creating problems and risking our

    20   funding.

    21               The Government presented a long argument, a long

    22   argument, that I would suggest was 99 percent all about RFRA;

    23   right?     The Government's argument they said, Well, let's wait.

    24   Wait until it happens to you and then we'll sort it out.                         Wait

    25   until we can think about what the restrictive means would be




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20            Page 92 of 110 PageID 4887
                                                                                      Page 92




     1   on your insurance.        Wait until we can figure out, well, how

     2   important was it that that procedure was given; right?                       They

     3   want us to wait on all those things.

     4               Those are all arguments about RFRA, which if I can

     5   leave to one side I'd like to return to.                       But I just point out

     6   none of them are arguments that, A, this rule doesn't control

     7   our conduct right now; it does.                And they don't deny that.

     8   This rule governs our conduct right now.                       That's enough for

     9   standing.    That's enough for ripeness.                     Most importantly,

    10   that's not for the APA claim; right?                       Their argument is about,

    11   Well, let's see how it sorts out in a particular factual

    12   circumstance.    Those things have nothing at all to do with the

    13   APA analysis whether it was lawful to issue this reg this way

    14   in the first place.        So, on all of those arguments about,

    15   Well, wait until the hammer falls, they have knowing to do

    16   with the APA claim.        They are just arguments for why you

    17   should do it under RFRA later.

    18               I don't want to keep going.                    I have arguments for why

    19   they are wrong about RFRA but --

    20               THE COURT:     Let me ask this one more question and

    21   then I will let you make your final summation and that is

    22   where all -- or what are the states that you all, the

    23   Franciscans -- Let me ask about the Franciscans.                       What all

    24   states do you all operate in?

    25               MR. RIENZI:     Illinois, Indiana, and I believe they




                                    DENVER B. RODEN, RMR
                                     United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 93 of 110 PageID 4888
                                                                                     Page 93




     1   may operate a small facility in Michigan, although I would

     2   need to double check that.          CMDA though, frankly, has members

     3   all across the country.

     4              THE COURT:    So in all the states.

     5              MR. RIENZI:    In all states; right.                And some of them

     6   are in private practices.         Many of them work for other

     7   entities, which to go to Mr. Nimock's point, is also part of

     8   why we've think if the law is an invalid illegal law the

     9   answer ought to be it's enjoined nationwide.                   It shouldn't be

    10   the case that CMDA members are going to employers who are

    11   facing this pressure from the Government.                   If the law is

    12   illegal, the law is illegal.

    13              THE COURT:    All right.           Any final summation?

    14              MR. RIENZI:    Yes, Your Honor.                So again, I understood

    15   most of Mr. Grogg's argument about wait and see wait and see

    16   to be a RFRA argument.      Again, it's not a standing argument

    17   and it's not a ripeness argument.                 Why?    Because there is no

    18   doubt we must comply right now.

    19              The rule talks about needing to change policies.                       The

    20   rule talks about concrete costs for changing policies.                      All

    21   those things are more than enough for standing and ripeness.

    22   It controls our conduct now.            They say, Well, we should figure

    23   out the religious stuff some other day; right?                   We should

    24   figure out the religious stuff some other day.

    25              Let's me just focus on the insurance piece for a




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 94 of 110 PageID 4889
                                                                                      Page 94




     1   second.     The argument was, well, even though our rule says

     2   Franciscan's in facial violation of federal law, in facial

     3   violation of federal law, you can't give them relief.                       Why?

     4   Well, because maybe later when we sort this out we may figure

     5   out that we think it wasn't the least restrictive means or it

     6   wasn't that compelling for somebody to get the services.                       So

     7   we can't sort out insurance stuff until we've got an actual

     8   person in front of us bringing the claim.                      That's the

     9   argument.

    10               Contrast that with the contraceptive mandate

    11   litigation, which I frankly forget if it ever showed up in

    12   front of Your Honor.      It's been in front of probably more than

    13   a hundred federal judges nationwide.                      It's going on for more

    14   than five years.     It's essentially been my -- what I've done

    15   for the past five years of my life.                   All of those cases -- all

    16   of those cases are certainly before an actual person comes in

    17   and complains that my insurance policy didn't cover

    18   contraception; right?      Many of them were at the preliminary

    19   injunction stage.     The Government, at least in the many cases

    20   that I have handled on the on the contraceptive mandate never

    21   said we can't figure out RFRA now, we have to wait for an

    22   actual person.     What they said every time was let me tell you,

    23   Judge, why this passes compelling interest and this is the

    24   least restrictive means.        They did it in court and court and

    25   court all across the country.             They've made that argument,




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 95 of 110 PageID 4890
                                                                                       Page 95




     1   went up to the Supreme Court in Hobby Lobby, went up to the

     2   Supreme Court again in Zubic.             None of them involving a

     3   specific individual who said, Gosh, I wish this was in my

     4   plan.    It's just simply not the case that you need that to do

     5   the RFRA analysis.     To do the RFRA analysis you need us to

     6   file a preliminary injunction motion, which we did,

     7   establishing the substantial burden on our religion, which we

     8   did.    The Government had a statutory obligation to answer that

     9   and argue about why it passed the strict scrutiny test, which

    10   they failed to do.     The Supreme Court in Gonzalez v. Car Part

    11   was crystal clear that at the preliminary injunction stage, as

    12   sat in every other stage in RFRA, strict scrutiny is the

    13   Government's burden.      They could have come forward and said

    14   here is why it passes strict scrutiny for us to force

    15   Franciscan to do that, But they took a pass.                     Having taken a

    16   pass, they're lose at the preliminary injunction stage.

    17              A few other -- a few other points, Your Honor.                      I

    18   appreciate the repeated references to medical judgment from

    19   the Government, but I would just point out that like in the

    20   brief they're all heavily caveated.                   Can justify if it's

    21   legitimate medical judgment, non-discriminatory medical

    22   judgment, can, reasonable, non-discriminatory.                     They

    23   repeatedly say that the rule does not state that it forces

    24   anybody to provide abortions.             Does not -- We have never

    25   stated in and the rule doesn't state.                     Well, fine.     But the




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 96 of 110 PageID 4891
                                                                                    Page 96




     1   rule makes it illegal to discriminate based on, quote:

     2   "Termination of pregnancy."           And the rule tells us that the

     3   way the Government figures out discrimination is that if we

     4   provide a service for one thing but not for another.                     That's

     5   what the rule says.     And so we look at the world and we say,

     6   Well, sure, some medical judgments are okay, but we've put

     7   ours on the table and we have the right know are we breaking

     8   the law or not and the Government doesn't want to tell us.

     9              Where the Government points in its rule and says,

    10   Well we respect -- we respect medical judgment, and they

    11   specifically say this in the context of health programs that

    12   are different for men and women, for example.                     They say they

    13   respect medical judgment but they don't say they respect all

    14   medical judgment.     They certainly don't say they respect our

    15   medical judgment.     And even in the context of programs that

    16   distinguished between men and women, something that health

    17   programs have done nor a lot of really good reasons for a very

    18   long time because men and women do have physical differences

    19   and, you know, heart treatments for men and women are

    20   different and so forth.       Even there the Government said, Well,

    21   it will be tested based on whether it's based on the best

    22   available science.     This is at 31405.                  And elsewhere they say

    23   that they are going to use the constitutional test from United

    24   States v. Virginia saying that it's got to be exceedingly

    25   persuasive evidence to overcome intermediate scrutiny.                     So




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 97 of 110 PageID 4892
                                                                                     Page 97




     1   they are not simply saying doctors you get to practice

     2   medicine and use your best medical judgment, which is what

     3   Texas's law says and which is on what all practices are.

     4   Instead, they've are saying maybe.                  Maybe we will respect your

     5   medical judgment, maybe not, and we're not going to tell you

     6   now.

     7               They refer to the grounds prohibited for

     8   discrimination under Title IX.              Again, Congress could have

     9   just said on the base of sex there.                   Instead, it incorporated

    10   Title IX.    It said 20 U.S.C. 1681 et seq, right, as in "and

    11   the stuff that comes after."            The religious exemption is right

    12   in 1681, so you don't have to go to et seq.                      The abortion

    13   exemption is a few provisions later.                      But Congress knew what

    14   it was doing and it was simply not among the grounds

    15   prohibited for discrimination under Title IX.                      That was not --

    16   The available grounds prohibited for discrimination simply did

    17   not include things that forced a religious organization to

    18   violate its beliefs.      The grounds prohibited simply did not

    19   include anything that would force anybody to provide an

    20   abortion.    And those two crystal clear exemptions in Title IX

    21   show precisely what the Government could do and could have

    22   done if it were serious about saying, no, we're never going to

    23   make anybody give abortion, because they could have just taken

    24   the very simple one line from Title IX and said, Yep, we

    25   understand that's part of our thing and we're not doing that;




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 98 of 110 PageID 4893
                                                                                     Page 98




     1   right?     We're not forcing anybody to violate that.                 And they

     2   could have said the same thing about religion.

     3               But instead they wrote their several hundred page

     4   rule, their 50 page brief and, frankly, Your Honor, they

     5   danced around the issue.        They don't want to actually commit

     6   because they say, as Mr. Grogg was explaining, Well, it would

     7   depend on whether it's in a rural area near hospital mergers;

     8   right?     They're holding out the probably.                 They want to

     9   reserve the right to later decide that maybe they can force us

    10   to provide abortions or maybe they can force us to provide

    11   gender transition surgeries.

    12               If they are willing to just be clear, gosh, it was

    13   really easy to do that.       Congress gave them the language.

    14   They chose not to do it on purpose.                   They say in their brief

    15   that they did it because they didn't want blanket exemptions,

    16   they want to sort it oust of it later.                    The contraceptive

    17   mandate cases make very clear course you can sort this out now

    18   at least on a preliminary injunction and give us relief and,

    19   at the very least, at least on the Administrative Procedures

    20   Act, which again has nothing to do with those sorts of

    21   details.

    22               I'm will be very brief.             I just want to make sure I'm

    23   not missing anything.      The last point I think, Your Honor.

    24   The Government made some arguments about ripeness and talked

    25   about the Abbott Labs v. Gardner case.                    Another case that they




                                  DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 99 of 110 PageID 4894
                                                                                    Page 99




     1   cite on that ground in their brief is the Susan B. Anthony

     2   List v. Driehaus case from a couple of terms ago.                   In both of

     3   those cases the Government set down a rule that people had to

     4   follow and it changed their behavior now.                   In Abbott Labs the

     5   Court said, Well, it's going to change how Abbott Labs labels

     6   its products now.       It affects them now.              The same thing is

     7   true here unless Franciscan is willing to violate its

     8   religious beliefs.       The regulate us now.              They don't deny that

     9   they regulate us now.       They say, Well, you don't know how bad

    10   the consequences will be because maybe no one will ever come

    11   and hit you with a hammer.

    12              For ripeness and standing purposes we have enough

    13   where our actions are subject to the rule, our actions are

    14   certainly infused with constitutional grounds like in Susan B.

    15   Anthony List, and it's simply not the case that the Government

    16   can impose that on us, force us to follow it, give us a 100

    17   pages of guidance and then say, Oh, well but we still don't

    18   know for sure, so you can't come to court.                   It's a final rule,

    19   it's final agency action, and we ought to be able to challenge

    20   it.   At the very least, we ought to be able to get preliminary

    21   injunctive relief.

    22              Thank you, Your Honor.

    23              THE COURT:     Mr. Nimocks.

    24              MR. NIMOCKS:     Your Honor, I hate to do this, but

    25   could I beg Court's indulgence for a brief bathroom break?




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 100 of 110 PageID 4895
                                                                                  Page 100




     1              THE COURT:     I have to leave in ten minutes, so if you

     2    can run and come back and finish what you want to say --

     3              MR. NIMOCKS:     No.     I was going to take a longer

     4    period.   Ten minutes is fine.

     5              THE COURT:     Yes.    But let me just ask you.            How do

     6    you all have to change your policies and procedures either

     7    now, post May 2016 or post January 2017?

     8              MR. NIMOCKS:     I think -- I think most notably as a

     9    sovereign, Your Honor, I would point the Court to the

    10    declaration that was filed that we received yesterday and we

    11    filed yesterday evening and I -- The language employed in the

    12    declarations says that Health Select -- this is in paragraph

    13    6 -- Health Select excludes coverage for gender reassignment

    14    surgery related services.

    15              And I've also -- I think that that's a scrivener's

    16    error, Your Honor, because I've looked at the actual policy

    17    which uses this language:

    18              "Gender reassignment surgery and related services" is

    19    the actual language from the policy and this is in Health

    20    Select of Texas, the Master Benefit Plan Document Effective

    21    January 1 of 2016.     The language I recite -- And that's

    22    available online, but we could also provide that to the Court

    23    and I don't think we provided a citation to that in our

    24    briefing, and so I apologize to both the Court and my opposing

    25    counsel for that.




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 101 of 110 PageID 4896
                                                                                  Page 101




     1              But my point is this:            Texas has a categorical

     2    exclusion on the gender reassignment --

     3              THE COURT:     Services.

     4              MR. NIMOCKS:     -- services

     5              THE COURT:     Surgery or services?

     6              MR. NIMOCKS:     Both.       Both.         Gender reassignment

     7    surgery and related services which I interpret to be related

     8    to gender reassignment.      So -- the Court -- The Court may not

     9    understand the process but surgery is in this dynamic is the

    10    last resort, so there's a lot of types of treatment and

    11    protocol that is gone through before you get to the point of

    12    actually having a physical reassignment surgery, so it's

    13    not -- it's not -- when we say "and related services," we are

    14    talking about all the services that start and go up to the end

    15    result of the surgery.     And so --

    16              THE COURT:     Pretext bans that.

    17              MR. NIMOCKS:     Yes, sir.           That is correct.

    18              THE COURT:     Anything related to --

    19              MR. NIMOCKS:     Gender reassignment.

    20              THE COURT:     Gender reassignment.

    21              MR. NIMOCKS:     Yes, sir.           And even if that wasn't the

    22    case, Your Honor, the exclusion that we have based on what --

    23    the colloquies that have happened this morning, mean that

    24    Texas has a problem in that we have to change our insurance

    25    policies, how we do business, in order to comply with the




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 102 of 110 PageID 4897
                                                                                  Page 102




     1    expectations of HHS because notwithstanding, and I agree with

     2    Professor Rienzi, some of the references to medical judgment.

     3    The problem here, Your Honor, is that HHS dove head first into

     4    medical judgment.     I mean, when it says -- when it makes an

     5    absolutely declaration that certain medical viewpoints are now

     6    outdated and not compliant with standards of care as they see

     7    them, they are making an medical judgment assessment.                  They

     8    could have said in the rule we are worried about invidious

     9    discrimination and if there is any evidence that somebody --

    10    of a medical provider provided invidious discrimination and

    11    refused service based on anything other than medical judgment,

    12    that's where we kick in.       They could have done that.             But they

    13    did not.    They made a valve judgment and assessment on

    14    standards of care.

    15                And when it comes to the categorical ban, I know the

    16    Franciscans have doctors and medical providers who absolutely

    17    won't do anything under any circumstances, I think the more

    18    important question is not whether there exists physicians that

    19    have a categorical ban, but it's the right to make that

    20    decision.    What about a doctor who is willing to go down this

    21    path and goes down the path and doesn't like what he or she

    22    sees and changes their mind?           Do they have the right to say

    23    I'm not going to do that anymore?                Or to get in?   That's --

    24    that's the critical right that Texas and the other state law

    25    protects.    The right to make that judgment.               The right to say




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 103 of 110 PageID 4898
                                                                                  Page 103




     1    I'm going to practice this type of medicine or I'm not going

     2    to practice this type of medicine.                 You don't have to have

     3    planted your flag right now, but HHS has made that value

     4    assessment.    They have declared certain decisions outmoded and

     5    outdated and incompliant and where that's why they cross the

     6    sovereign line I think particularly with regard to Texas and

     7    others and invade medical judgment standard and I think it

     8    confronts with the Court has heard this morning from Mr. Grogg

     9    on evaluating things, you know, circumstantially on a

    10    base-by-case basis.     They won't come out and say when the

    11    medical judgment prevails.         They wouldn't say in it the rule.

    12    As a matter of fact, they say in the rule on page 31393 that

    13    they will revaluate each situation on a case-by-case basis.

    14    DOJ cited this in their brief on ECF page 35 of ECM number 50.

    15    No.   They've should defer to the state authority.                And this

    16    gets into the clear statement doctrine with -- I think there's

    17    been a little bit of confusion this morning, Your Honor, and I

    18    want to be very clear about it.              The clear statement doctrine

    19    applies in both a spending clause context but also generally

    20    to promulgations of Congress in terms of when it's giving an

    21    agency something and we -- we argue this in our replay brief.

    22    Congress did not delegate or make a clearly statement to HHS

    23    that it ever intended HHS to get involved in making medical

    24    decisions or establishing a national medical standard of care.

    25    If HHS was going to do that and go beyond questions of




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 104 of 110 PageID 4899
                                                                                  Page 104




     1    invidious discrimination but say certain medical viewpoints

     2    are valid and others are not, that required a clear statement

     3    from Congress in either the Affordable Care Act or in Title IX

     4    or something else.      And so beyond questions of the spending

     5    clause per se, one of the powers that HHS is exercising is

     6    devoid of an underlying clear statement from Congress and

     7    that's something that we articulate in our brief.                 So before

     8    the Court even gets to questions of Chevron deference, and

     9    this is what we call Chevron step zero in our brief, there has

    10    to be a clear statement and, secondly, the Court is allowed to

    11    ask the question:      Would Congress delegate this type of power

    12    to this particular agency.         Well, when the regulation of the

    13    medical practice is a state central function, that's a huge

    14    assumption to say that Congress intended HHS to regulate

    15    medical standards of care and would delegate that to HHS.                     The

    16    evidence of that is totally lacking, Your Honor, in any of the

    17    statutory regime and so that's -- I realize I have taken your

    18    question and I have given you a very lengthy answer but --

    19              THE COURT:     I need to ask you something else though.

    20    There is a footnote in your brief that excepts Louisiana and

    21    it is note No. 3 in your reply brief and you state that the

    22    state Plaintiffs' coverage excludes transition treatments

    23    except Louisiana.      What -- I'm not sure I follow what you are

    24    trying to convey in that note or what Louisiana does or does

    25    not do.




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20           Page 105 of 110 PageID 4900
                                                                                     Page 105




     1               MR. NIMOCKS:     You're looking at footnote 3 in the

     2    replay brief, Your Honor?

     3               THE COURT:     Yes.    ECF 56.

     4               MR. NIMOCKS:     I am -- Are you -- I don't see what you

     5    are referencing in the footnote itself.                   Are you looking at

     6    the body of the brief?

     7               THE COURT:     Let's see here.

     8               MR. NIMOCKS:     I don't see a citation to anything with

     9    regard to Louisiana.

    10               THE COURT:     Maybe it's --

    11               MR. NIMOCKS:     Maybe it's the fact I don't have them

    12    cited in there.

    13               THE COURT:     Maybe that's what I was -- I don't know

    14    what I was thinking.      In addition state Plaintiffs

    15    categorically exclude coverage for gender transition

    16    procedures and/or sex change operations and then footnote 3

    17    and there's Texas, Arizona, Kansas, etcetera.                   Is there

    18    anything I should take from the fact that Louisiana is not

    19    there?

    20               MR. NIMOCKS:     No, sir.          The best explanation I could

    21    provide you speculating and hindsight is that it was an

    22    oversight on my part that I thought I had all my states in

    23    there --

    24               THE COURT:     Oh, I see.          Oh, okay.      That's fine.      But

    25    let me do this.    Let me -- Since I'm literally running out of




                                    DENVER B. RODEN, RMR
                                     United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 106 of 110 PageID 4901
                                                                                  Page 106




     1    time, I'm going to give you some uninterrupted time to present

     2    your final -- any final summation you would like to present.

     3              MR. NIMOCKS:    Your Honor, I have -- I have largely

     4    said most of what I wanted to say in reply.

     5              There's a couple of additional things that I will add

     6    though from my notes.     On the question of irreparable harm,

     7    and I think the Court is aware of this, you may have been

     8    alluding to this with your question, Your Honor, but when a

     9    state is precluded from engaging its own potential, the Fifth

    10    Circuit has been very clear that is irreparable harm as a

    11    matter of law and so that is the quintessential basis for

    12    Texas and the other sovereigns.

    13              I wanted to -- Mr. Grogg mentioned the spending

    14    clause and I wanted to address that briefly.

    15              The spending clause claim does go to the question of

    16    what the -- what language Congress did or did not use and I

    17    think assumes that if the Court were to assume or to accept

    18    the Department of Justice's argument that cases like Oncale,

    19    O-N-C-A-L-E, and Price Waterhouse expanded the window of the

    20    language of Title IX so broad as to permit them to do what

    21    they're doing, the Government still has an underlying spending

    22    clause problem, and so that's where I think looking at the

    23    text of Congress and the spending mechanism still becomes a

    24    problem for the Government as it pertains to the sovereign

    25    Plaintiffs.    So I still think that even if the Court were to




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 107 of 110 PageID 4902
                                                                                  Page 107




     1    take the most expansive view of the text of Congress and

     2    embrace everything that the Department of Justice is arguing,

     3    it doesn't answer the spending clause question which does go

     4    to the text that Congress used.              So we're not -- we're not

     5    saying that HHS violated the spending clause.                 We are saying

     6    that if Court believes that Congress gave HHS the power its

     7    welding, it didn't do enough though to survive a spending

     8    clause challenge so just to be very clear.

     9              And then I would like to -- to be very clear, this is

    10    my primary statement but kind of adopt for purposes here some

    11    arguments that Professor Rienzi made as it pertains to

    12    questions of religious accommodation because I think that even

    13    though the analysis is a little different, the principle

    14    remains --

    15              THE COURT:     The Title VII argument you mean?

    16              MR. NIMOCKS:     The Title VII argument.             That's exactly

    17    right.   So IF the Court could take judicial notice of the --

    18    of the state employees, we have individuals that have within

    19    Texas and the other Plaintiff states that have the same

    20    religious briefs or like those of Franciscan Alliance and so

    21    the protections that they have under Title VII are akin to

    22    shows under RFRA, and so that religious freedom question still

    23    exists here as to Texas and the other sovereign Plaintiffs as

    24    employers and our duty to accommodate them.                 So I think that

    25    the religious freedom questions that Professor Rienzi




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 108 of 110 PageID 4903
                                                                                      Page 108




     1    eloquently articulated do have application as to the

     2    sovereigns as well.

     3              THE COURT:     And the argument there is that as the

     4    state you employee people who have similar beliefs to the

     5    Franciscans and so if they refuse to participate in transition

     6    related services, take it from there.                    And you as the state

     7    say federal law requires you to do it or we don't know whether

     8    it does or not --

     9              MR. NIMOCKS:     That's exactly --

    10              THE COURT:     We're going to make you do it because we

    11    don't want to be -- we don't lose all our funding.

    12              MR. NIMOCKS:     That state run or controlled healthcare

    13    facilities require the administration and providing this

    14    service or this treatment and you as a state employee inside

    15    these facilities must administer said treatment.                       You don't

    16    have a choice.    We are -- we are required to do it.                     Then we

    17    are -- we are violating our duty to that employee who -- and

    18    so the state is caught between a rock and a hard place because

    19    you have conflicting federal laws that, you know, come -- come

    20    to bear in that particular circumstance.                    So, yes.

    21    Absolutely, Your Honor.

    22              THE COURT:     Okay.     Anything else?

    23              MR. NIMOCKS:     No, Your Honor.                That will be it for

    24    the State.

    25              THE COURT:     Okay.     Yes?




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20            Page 109 of 110 PageID 4904
                                                                                    Page 109




     1                MR. RIENZI:     Your Honor, you are asking for a cite.

     2    And I know we're out of time, shall I give it so I avoid

     3    filing something late.        Dr. Steven's declaration paragraph 17

     4    and paragraph 20.        They've are both in the appendix.              They

     5    talk about CMDA's commitment opposing abortion and --

     6                THE COURT:     Okay.     Very good.

     7                MR. NIMOCKS:     Your Honor, I'm sorry.             One brief

     8    additional thing.        I just want to remind the Court that we did

     9    submit declarations with our reply brief outlining

    10    investigations that the Government has into Texas so I think

    11    that mitigates in favor of our argument about Texas -- the

    12    nature of Texas's coverage and it's coming in conflict with

    13    the rule.

    14                THE COURT:     Yes.

    15                MR. NIMOCKS:     Thank you, Judge.

    16                THE COURT:     Thank you all very much.             It is pleasure

    17    to hear the arguments from you all and I appreciate you coming

    18    down on this busy -- what must be a busy time in your lives,

    19    so I will get a ruling out as quickly as I can.

    20

    21

    22

    23

    24

    25




                                     DENVER B. RODEN, RMR
                                      United States Court Reporter
Case 7:16-cv-00108-O Document 186 Filed 02/06/20          Page 110 of 110 PageID 4905




     1        I, DENVER B. RODEN, United States Court Reporter for the

     2    United States District Court in and for the Northern District

     3    of Texas, Fort Worth Division, hereby certify that the above

     4    and foregoing contains a true and correct transcription of the

     5    proceedings in the above entitled and numbered cause.

     6        WITNESS MY HAND on this 23rd day of December, 2016.

     7

     8

     9                                              /s/ Denver B. Roden

    10                                              DENVER B. RODEN, RMR
                                                    United States Court Reporter
    11                                              1050 Lake Carolyn Parkway #2338
                                                    Irving, Texas 75039
    12                                              drodenrmr@sbcglobal.net
                                                    Phone: (214) 753-2298
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                   DENVER B. RODEN, RMR
                                    United States Court Reporter
